--------------------------------------------------------------------------------

Exhibit 10.1
 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
the 1st day of April, 2010 (the “Execution Date”), by and between NUSTAR
TERMINALS OPERATIONS PARTNERSHIP L.P., a Delaware limited partnership
(“Seller”), and BLACKWATER GEORGIA, L.L.C., a Georgia limited liability company
(“Purchaser”).  Seller and Purchaser are sometimes referred to herein
individually as a “party” and collectively as the “parties.”  Capitalized terms
not otherwise defined herein shall have the meanings specified or referred to in
Exhibit A hereto.
 
PRELIMINARY STATEMENT
 
Seller owns a terminal facility accommodating chemicals and liquid fertilizer at
or near Brunswick, Georgia.
 
Seller is willing to sell, and Purchaser is willing to purchase, the Assets (as
defined below) in accordance with the terms of this Agreement.
 
NOW THEREFORE, in consideration of the matters set forth in the Preliminary
Statement, the mutual promises and covenants herein set forth, and subject to
the terms and conditions hereof, the parties hereby agree as follows:
 
PURCHASE AND SALE OF ASSETS
 

 
1.1 
Sale of Assets. On the terms and subject to the conditions of this Agreement and
for the consideration stated herein, at the Closing, Purchaser shall purchase
and receive from Seller, and Seller shall sell and deliver to Purchaser subject
to the Permitted Liens, all of Seller’s right, title and interest in and to the
following assets (collectively, the “Assets”):

 

 
1.1.1. 
The improvements located on the Leased Premises, including buildings,
facilities, fixtures, storage tanks, piping and related on-site facilities and
appurtenances (the “Improvements”);

 

 
1.1.2. 
All equipment and fixtures appurtenant to the Facility and used by Seller as of
the date of this Agreement primarily in its operation of the Facility, together
with any and all licenses or other rights to use real property held in
connection with same (such licenses and rights being the “Licenses,” and
together with said equipment and fixtures, the “Appurtenant Equipment”);

 

 
1.1.3. 
All supplies, spare parts, tools, drawings, plats, equipment manuals, books,
furniture, machines, equipment, computers, and records located at or relating to
the Facility and all other personal property located at the Facility, other than
the Excluded Personal Property set forth on Schedule 1.2.6 hereto (the “Personal
Property”);

 
 
 

--------------------------------------------------------------------------------

 
 

 
1.1.4. 
All of Seller’s rights, interests and obligations arising or accruing after the
Closing Date under:

 
(a) written contracts, purchase orders, sales orders, licenses, leases and other
agreements, arrangements and understandings and set forth on Schedule 1.1.4
hereto (“Contracts”);
 
(b)  the Indenture, Agreement, Oil Transfer Agreement, License Agreement and
Easement for Pipeline more fully described on Schedule 1.1.4 hereto
(collectively, the “Lease”); and
 
(c) the Sublease (Wires/Pipes) more fully described on Schedule 1.1.4 hereto
(“Sublease”);
 

 
1.1.5. 
To the extent transferable and relating to the Facility, all of Seller’s rights,
interests and obligations arising or accruing after the Closing Date under all
permits and similar authorizations from any Governmental Authority set forth on
Schedule 1.1.5 hereto ("Permits");

 

 
1.1.6. 
To the extent transferable, all manufacturer and seller warranties of, or other
claims directly related to, any goods or services provided to Seller regarding
the Assets;

 

 
1.1.7. 
All books, records, files or other embodiments of information wherever located,
hard copy or electronic format, whether relating to past or current operations,
in Seller’s possession and relating directly to the Facility (the “Records”);
and

 

 
1.2 
Excluded Property.  Notwithstanding anything else in this Agreement, the Assets
exclude the following (collectively, the “Excluded Property”):

 

 
1.2.1. 
All Product Inventory;

 

 
1.2.2. 
Intra-company accounts and contracts of Seller including any accounts and
contracts between Seller and any of its Affiliates;

 

 
1.2.3. 
Cash or bank accounts of Seller;

 

 
1.2.4. 
Accounts receivable, notes receivable and employee receivables;

 

 
1.2.5. 
Proprietary trade names, trademarks, service marks, logos, trade dress,
insignia, and imprints of Seller and all signs whose purpose is to display any
of the foregoing and all forms and documents which incorporate any of the
foregoing;

 

 
1.2.6. 
The items of personal property that are listed on Schedule 1.2.6 (collectively,
the “Excluded Personal Property”);

 

 
1.2.7. 
All Intellectual Property;

 
 
2

--------------------------------------------------------------------------------

 
 

 
1.2.8. 
All rights to any of Seller’s claims (whether or not filed) for any federal,
state, local, or foreign Income Tax or Tax refunds or carrybacks except claims
for refunds or carrybacks relating to Taxes assumed by, prorated to or paid by
Purchaser;

 

 
1.2.9. 
The following documents:  (A) all minute books, tax returns, partnership
documents of Seller or any of its Affiliates as well as other business records
or related documents of Seller or any of its Affiliates that are not related to
the Assets; and (B) all Records that (i) are proprietary in nature, (ii) are
covered by the attorney-client privilege or work product doctrine (other than
Records which relate to any Assumed Liability), (iii) are not readily severable
from Seller’s general records through diligent efforts, (iv) relate to
employment matters for any person other than employees of Seller employed in
connection with the Assets within 30 days prior to the date of this Agreement,
or (v) are required by applicable Law to be retained by Seller or any of
Seller’s Affiliates in its care, custody, or control; provided, however, to the
extent the documents described in (v) constitute Records, copies of such Records
shall be delivered to Purchaser;

 

 
1.2.10. 
All rights in connection with and assets of any employee benefit or similar
plans;

 

 
1.2.11. 
All insurance policies and rights thereunder;

 

 
1.2.12. 
The capital stock of any Affiliate of Seller;

 

 
1.2.13. 
All Claims of Seller and other rights to recover monies against Third Parties,
whether choate or inchoate, known or unknown, contingent or non-contingent,
arising prior to, on or after the Closing Date that Seller or any of its
Affiliates may have and relating to or in connection with Seller’s ownership of
the Assets prior to the Closing Date; excepting therefrom Claims of Seller
against Third Parties relating to the Environmental Condition of the Assets to
the extent Seller is indemnified from such Claims pursuant to Article IX, and
the manufacturer and seller warranties of, or other claims directly related to,
any goods or services provided to Seller regarding the Assets, as described in
Section 1.1.6 above.

 

 
1.2.14. 
Any other properties or assets of Seller not specifically described herein as
being part of the “Assets.”

 

 
1.3 
As-Is Sale.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, ALL
ASSETS TO BE CONVEYED HEREUNDER WILL BE CONVEYED ON AN “AS IS”, “WHERE IS”, AND
“WITH ALL FAULTS” BASIS AT THE CLOSING, INCLUDING ANY ENVIRONMENTAL CONDITION,
AND SELLER MAKES NO, AND HEREBY DISCLAIMS ALL OTHER, REPRESENTATIONS OR
WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, CONCERNING THE PHYSICAL
CONDITION, UTILITY OR OPERABILITY OF ANY OF THE ASSETS, INCLUDING, BUT NOT
LIMITED TO, ANY WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR PARTICULAR OR
ORDINARY USES OR PURPOSES.

 
 
 
3

--------------------------------------------------------------------------------

 
 
EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, PURCHASER HAS INSPECTED, OR
WAIVED (AND UPON CLOSING SHALL BE DEEMED TO HAVE WAIVED) ITS RIGHT TO INSPECT,
THE ASSETS FOR ALL PURPOSES AND SATISFIED ITSELF AS TO THEIR PHYSICAL AND
ENVIRONMENTAL CONDITION, BOTH SURFACE AND SUBSURFACE, INCLUDING, BUT NOT LIMITED
TO, CONDITIONS SPECIFICALLY RELATED TO THE PRESENCE, RELEASE, OR DISPOSAL OF
HAZARDOUS MATERIALS IN, ON, OR UNDER THE ASSETS.  EXCEPT AS EXPRESSLY PROVIDED
IN THIS AGREEMENT, PURCHASER IS RELYING SOLELY UPON ITS OWN INSPECTION OF THE
ASSETS.  WITHOUT LIMITATION OF THE FOREGOING, SELLER MAKES NO, AND HEREBY
DISCLAIMS ANY, WARRANTY OR REPRESENTATION, EXPRESS, IMPLIED, STATUTORY, OR
OTHERWISE, AS TO THE ACCURACY OR COMPLETENESS OF ANY DATA, REPORTS, RECORDS,
PROJECTIONS, INFOR­MATION, OR MATERIALS NOW, HERETOFORE, OR HEREAFTER FURNISHED
OR MADE AVAILABLE TO PURCHASER IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. ANY AND ALL SUCH DATA, RECORDS, REPORTS,
PROJECTIONS, INFORMATION, AND OTHER MATERIALS (WRITTEN OR ORAL) FURNISHED BY
SELLER OR OTHERWISE MADE AVAILABLE OR DISCLOSED TO PURCHASER ARE PROVIDED TO
PURCHASER AS A CONVEN­IENCE AND SHALL NOT CREATE OR GIVE RISE TO ANY LIABILITY
OF OR AGAINST SELLER, AND ANY RELIANCE ON OR USE OF THE SAME SHALL BE AT
PURCHASER’S SOLE RISK TO THE MAXIMUM EXTENT PERMITTED BY LAW.
 

 
1.4 
Use of Names.  Prior to Closing, Seller shall remove or cause to have removed
the names and marks used by Seller and Seller’s Affiliates (including
replacement of Seller’s and their Affiliates name and number with Purchaser’s
name and designated number on any applicable pipeline markers located upon the
Leased Premises) and all variations and derivations thereof and logos relating
thereto from the Assets.  Purchaser shall not make any use whatsoever of those
names, marks, and logos.

 

 
1.5 
Exclusivity.  In the event Seller determines to offer for sale substantially all
assets related to the operation of Seller’s terminal facility located in
Salisbury, Maryland (collectively, the “Salisbury Assets”) at any time within
one (1) year after the date of the Closing, Purchaser will have an exclusive
“first look” for a period of thirty (30) days (“Exclusivity Period”) within
which Purchaser may evaluate and submit an offer to purchase the Salisbury
Assets.  The Exclusivity Period will commence upon the date Seller sends written
notice to Purchaser of its offer to sell the Salisbury Assets.  Seller will not
solicit or entertain offers from any third party relating to the sale of the
Salisbury Assets until the earlier of (i) the expiration of the Exclusivity
Period or (ii) date on which Purchaser notifies Seller that it will not proceed
with a due diligence investigation or negotiations toward the acquisition of the
Salisbury Assets.

 
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE II
PURCHASE PRICE
 

 
2.1
Deposit. Purchaser shall pay to Seller, by wire transfer or delivery of other
immediately available funds, a non-refundable deposit against the Purchase Price
of the Assets in an amount equal to $75,000 (the “Deposit”).  Seller hereby
acknowledges receipt of the Deposit upon the signing of the Letter of Interest
between the parties dated January 27, 2010 (“LOI”).  In the event the Closing
should not occur for any reason (other than due to Seller’s breach of this
Agreement), Seller will retain the Deposit as a break-up fee.  Seller and
Purchaser hereby acknowledge and agree that the Deposit constitutes
consideration for the exclusivity set forth in the LOI between the parties dated
January 27, 2010, and in part reflects a fair and reasonable monetary estimate
of the substantial time, effort and resources Seller will expend in connection
with the negotiation of the acquisition.  In the event the Closing occurs, the
Deposit shall be credited against the Purchase Price.

 

 
2.2 
Purchase Price; Payment.

 

 
2.2.1. 
The purchase price to be paid by Purchaser for the transfer, sale and assignment
by Seller of the Assets shall be the sum of One Million Eight Hundred Thousand
and No/100 Dollars ($1,800,000) (hereinafter referred to as the “Purchase
Price”), payable at the Closing, and subject to the provisions of Section 2.2.3
below.

 

 
2.2.2. 
At the Closing, Purchaser shall pay the Purchase Price  to Seller by wire
transfer of immediately available funds to the account of Seller, written notice
of which account shall have been provided to Purchaser not less than one (1)
business day prior to the Closing.

 

 
2.2.3. 
Seller and Purchaser each agree to use commercially reasonable efforts to obtain
a new lease agreement with the Georgia Ports Authority in Purchaser’s name prior
to expiration of the Lease on September 4, 2012 (“Lease Expiration Date”).  If
Purchaser is unable to (a) enter into a new lease agreement, (b) otherwise
extend the term of the Lease, or (c) obtain rights and privileges substantially
similar to those under the Lease, in any event, for a term of not less than one
(1) year, prior to the expiration thereof, Seller will, within thirty (30) days
of the expiry of the Lease, remit to Purchaser the sum of Five Hundred Thousand
and No/100 Dollars ($500,000) (the “Purchase Price Discount”) in immediately
available funds as a reduction in the Purchase Price; provided, however, in the
event Purchaser directly or indirectly obtains rights to access and use the real
property covered by the Lease at any time within one (1) year after the Lease
Expiration Date, Purchaser shall promptly remit the full amount of the Purchase
Price Discount to Seller.

 

 
2.3
Allocation of Purchase Price for Tax Purposes.  Seller and Purchaser agree that
the proper allocation for purposes of IRS Form 8594 of amounts paid in
connection with the transactions contemplated hereunder is as set forth in
Schedule 2.3, and the parties shall file IRS Form 8594 consistently with the
terms of same.

 
 

 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE III
RETAINED LIABILITIES; ASSUMED LIABILITIES; PURCHASER’S RELEASE
 

 
3.1 
Seller’s Retained Liabilities.  Seller shall retain and shall pay and discharge
when due only the following Liabilities (collectively, the “Retained
Liabilities”):

 

 
3.1.1. 
any Liability for: (i) salary, wages and benefits for any current or former
employees of Seller pertaining to their employment by Seller at the Facility
prior to the Closing Date, including any accrued and unused vacation entitlement
for the Employee, or (ii) any violations of law by Seller relating to the
hiring, employment or termination of employment of any current or former
employees of Seller pertaining to their employment by Seller at the Facility
prior to the Closing Date;

 

 
3.1.2. 
all costs for property furnished or services rendered to or for the benefit of
the Assets prior to the Closing Date;

 

 
3.1.3. 
any (1) Liability of Seller and its Affiliates for Income Taxes and
(2) Liability of Seller for Taxes arising during, or relating to, any period (or
portion thereof), through and including the Closing Date and which result from
Seller’s operation of the Facility or ownership of the Assets prior to the
Closing Date; provided, however, that Purchaser shall assume responsibility for
payment of only those Taxes set forth in Section 4.4.2;

 

 
3.1.4. 
any Liability arising out of or related to the Excluded Property;

 

 
3.1.5. 
any Liability arising out of or related to Pre-Closing Offsite Disposal;

 

 
3.1.6. 
any Liability arising out of or related to the exposure of any Seller Employee
at any time to any Hazardous Materials to the extent existing at or released
from the Facility prior to the Closing Date;

 

 
3.1.7. 
any Liability, other than an Environmental Liability, arising under any of the
Contracts, Licenses or Permits to the extent such Liability has accrued prior to
the Closing Date, including without limitation any charges for liquid transfers,
wharfage, dockage and minimum volume guaranties under the Lease;

 

 
3.1.8. 
any Liability, other than an Environmental Liability, with respect to litigation
pending against Seller as of the Closing Date related in any manner to the
Facility or the Assets or defending or prosecuting the same.

 

 
3.2 
Purchaser’s Assumed Liabilities.  Upon Closing, Purchaser, without further
action by Purchaser or Seller, shall assume and be solely liable for the
following Liabilities (the foregoing collectively referred to herein as the
“Assumed Liabilities”):

 

 
3.2.1. 
any Liability under any and all of the Contracts, Licenses and Permits arising
after the Closing Date, except as set forth in Section 3.1.7 above;

 
 
6

--------------------------------------------------------------------------------

 
 

 
3.2.2. 
All Environmental Liabilities arising from the ownership or operation of the
Terminal by Seller, or any predecessor or successor thereto, prior to, on or
after the Closing Date, except as expressly set forth in Sections 3.1.5 and
3.1.6 above, including without limitation:

 
3.2.2.1 any Liability under Environmental Law to perform Corrective Action of
any Environmental Condition;
 
3.2.2.2 any Liability arising out of or related to any enforcement action
brought by a Governmental Authority that shall have commenced after the Closing
Date to the extent the same relate to, result from or arise out of the
Facility’s non-compliance with Environmental Laws prior to the Closing Date;
 
3.2.2.3 any Liability arising out of or related to a Release of Hazardous
Materials pursuant to a Proceeding brought by a Third Party to the extent the
same relate to, result from, or arise out of Seller’s ownership or operation of
the Facility prior to the Closing Date, but excluding any such Liability to the
extent expressly set forth in Section 3.1.5 and Section 3.1.6;
 
3.2.2.4 any Liability arising out of or related to the exposure of any natural
person at any time to any Hazardous Material to the extent existing at or
released from the Facility prior to, on or after the Closing Date, but excluding
any such Liability to the extent expressly set forth in Section 3.1.6;
 

 
3.2.3. 
any Liability arising out of or related to the operation of the Facility or the
ownership of the Assets, whether arising prior to, on or after the Closing Date,
including any Liability arising out of or related to the condition of the Assets
prior to or at the time of Closing, but excluding the Retained Liabilities.

 

 
3.3 
Release.  Upon the terms and subject to the conditions of this Agreement,
without any further action by Purchaser or Seller, (i) Purchaser agrees from and
after the Closing that Purchaser shall pay, perform and discharge when due,
whether based in whole or in part on violation of Laws, strict liability,
contract, willful misconduct, ordinary or gross negligence of Seller, the
Assumed Liabilities; and (ii) Seller agrees from and after the Closing that
Seller shall pay, perform and discharge when due, whether based in whole or in
part on violation of Laws, strict liability, contract, willful misconduct,
ordinary or gross negligence of Purchaser, the Retained Liabilities.  Effective
as of the Closing, Purchaser hereby unconditionally releases and discharges
Seller, Seller’s Affiliates, and the partners, employees, officers and directors
of Seller and Seller’s Affiliates, from all of the Assumed Liabilities, and
Seller hereby unconditionally releases and discharges Purchaser, Purchaser’s
Affiliates, and the partners, members, managers, employees, shareholders,
officers and directors of Purchaser and Purchaser’s Affiliates, from all of the
Retained Liabilities.

 
 
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE IV
CLOSING
 

 
4.1 
Time and Place.  The closing of the transaction contemplated hereby (the
“Closing”) shall be held on May 31, 2010 at the offices of Milling Benson
Woodward LLP, 909 Poydras Street, Suite 2300, New Orleans, Louisiana, unless
another time, place or date is agreed to in writing by the parties hereto (the
day of the Closing being referred to herein as the “Closing Date”).  If the
Closing does not occur by May 31, 2010, a party that is not then in material
default under this Agreement may, by written notice to the other party,
terminate this Agreement without further obligation to the other party in
accordance with Section 16.1 below.  Notwithstanding the foregoing, in the event
the Closing cannot occur by the Closing Date due to Seller’s inability to obtain
the signatures of Georgia Ports Authority, the City of Brunswick or Glynn
County’s on the Assignment and Assumption of Lease, or CSX Transportation,
Inc.’s and Norfolk Southern Railway Company’s signatures on an assignment and
assumption of the Sublease , or a new sublease agreement with terms
substantially similar that Sublease, then the Closing Date shall be extended for
a period of up to ninety (90) days to allow Seller to obtain such signatures.

 

 
4.2 
Seller’s Deliveries.  At the Closing, Seller shall deliver to Purchaser the
following:

 

 
4.2.1.
an Assignment and Assumption of Lease Agreement substantially in the form
attached hereto as Exhibit B (“Assignment and Assumption of Lease Agreement”),
executed by Seller and the Georgia Ports Authority;

 

 
4.2.2.
an Assignment and Bill of Sale for the Appurtenant Equipment and Personal
Property substantially in the form attached hereto as Exhibit C (“Assignment and
Bill of Sale”), executed by Seller;

 

 
4.2.3.
an Assignment and Assumption of Permits and Contracts substantially in the form
attached hereto as Exhibit D (“Assignment and Assumption of Permits and
Contracts”), executed by Seller;

 

 
4.2.4.
an Assumption and Release Agreement substantially in the form attached hereto as
Exhibit E (“Assumption and Release Agreement”), executed by Seller;

 

 
4.2.5.
a Sublease substantially in the form attached hereto as Exhibit F (“Sublease”),
executed by Seller, CSX Terminals, Inc., Norfolk Southern Railway Company and
Georgia Ports Authority;

 

 
4.2.6.
possession of the Assets, subject to the Permitted Liens;

 

 
4.2.7.
certified copies of appropriate partnership action by Seller authorizing the
transactions contemplated by this Agreement and authorizing the person(s)
executing the documents referenced in this Section 4.2 to enter into this
Agreement and such other documents on behalf of Seller;

 

 
4.2.8.
a certificate that the representations and warranties made by Seller in this
Agreement are true and correct in all material respects as of the Closing Date,
as though made at and as of the Closing Date.

 
 
 
 
8

--------------------------------------------------------------------------------

 
 

 
4.3 
Purchaser’s Deliveries.  At the Closing, Purchaser shall deliver to Seller the
following:

 

 
4.3.1.
the Purchase Price in immediately available funds in accordance with
Section 2.1, together with the reimbursement to Seller in immediately available
funds for Purchaser’s share of any applicable Transfer Taxes as provided in
Section 4.4.2;

 

 
4.3.2.
the Assignment and Assumption of Lease Agreement substantially in the form
attached hereto as Exhibit B, executed by Purchaser;

 

 
4.3.3.
the Assignment and Bill of Sale substantially in the form attached hereto as
Exhibit C, executed by Purchaser;

 

 
4.3.4.
the Assignment and Assumption of Permits and Contracts substantially in the form
attached hereto as Exhibit D, executed by Purchaser;

 

 
4.3.5.
the Assumption and Release Agreement substantially in the form attached hereto
as Exhibit E, executed by Purchaser;

 

 
4.3.6.
the Sublease substantially in the form attached hereto as Exhibit F, executed by
Purchaser;

 

 
4.3.7.
the Guaranty substantially in the form attached hereto as Exhibit G, executed by
Blackwater Midstream Corp., as guarantor;

 

 
4.3.8.
certified copies of appropriate corporate action by Purchaser authorizing the
transactions contemplated by this Agreement and authorizing the person(s)
executing the documents referenced in this Section 4.3 to enter into this
Agreement and such other documents on behalf of Purchaser;

 

 
4.3.9.
a certificate that the representations and warranties made by Purchaser in this
Agreement are true and correct in all material respects as of the Closing Date,
as though made at and as of the Closing Date.

 

 
4.4 
Apportionment of Taxes, Utilities and other Expenses.

 

 
4.4.1.
The following items relating to the Assets: (i) general real estate ad valorem
taxes for the then current fiscal year, (ii) personal property taxes,
(iii) charges for utilities or municipal charges, and (iv) other prepaid
expenses related to the Assets and their operations (collectively, “Expenses”),
shall be prorated as of the Closing Date and shall be adjusted at the
Closing.  Subject to such pro-ration, Seller shall pay all Expenses assessed
against the Assets for periods on or before the Closing Date; provided, however,
that if any Expenses are payable in installments, Seller shall be responsible
for paying only that portion of such installments to the extent applicable to
periods prior to the Closing Date.  Subject to such pro-ration, Purchaser shall
pay all Expenses assessed against the Assets for all periods after the Closing
Date.  Notwithstanding the foregoing, Seller shall pay all special assessments
levied prior to the Closing, but only to the extent Seller received notice of
same prior to the Closing and to the extent such assessments are attributable to
pre-Closing ownership and operation of the Facility.

 
 
9

--------------------------------------------------------------------------------

 
 

 
4.4.2.
Purchaser shall pay and assume all Liabilities for applicable sales tax,
documentary or other similar transfer tax, real property filing fees and other
similar Taxes (other than Income Taxes) (collectively, “Transfer Taxes”),
whether imposed on Seller or Purchaser, and whether paid with a return or
imposed by a Governmental Authority upon audit or otherwise, arising directly
from the transfer of Assets contemplated by this Agreement.

 

 
4.4.3.
If any of the Expenses to be apportioned in Section 4.4.1 are not readily
ascertainable as of the time of Closing, such apportionments shall, to the
extent necessary, be based on the parties’ reasonable estimate thereof.  The
parties shall cooperate with each other in making the calculations upon which
any Expenses are to be allocated in favor of Seller or Purchaser, as the case
may be.  Such apportionments made on the basis of estimates shall be
recalculated promptly after the availability of required information, but in any
event within six (6) months of the Closing Date, and any overpayments or
underpayments due a party shall be adjusted by suitable payment from the
applicable party.

 

 
4.4.4.
After the Closing Date, if either Purchaser or Seller (as applicable, the
“Receiving Party”) receives a bill for Expenses that covers periods both before
and after the Closing Date, the Receiving Party shall either (a) pay such bill
in its entirety and invoice the other party (the “Sharing Party”) for the
portion of the Expenses payable by such other party in accordance with the
principles of proration set forth in Section 4.4.1, in which event the Sharing
Party shall promptly reimburse the Receiving Party receiving such invoice, or
(b) if the Sharing Party is primarily responsible for payment as prorated
pursuant to Section 4.4.1, forward a copy of such bill to the Sharing Party
within 10 days of receipt and pay that portion of the Expenses payable by it in
accordance with the principles of proration set forth in Section 4.4.1, in which
event the Sharing Party shall timely pay its portion of the bill
directly.  After the Closing Date, if a Receiving Party receives a bill for
Expenses that covers only a period for which the Receiving Party is not
responsible under the terms of this Agreement, then the Receiving Party shall
forward the bill to the party who is responsible for such Expenses in accordance
with the terms of this Agreement (the “Obligated Party”) for payment directly by
the Obligated Party.  The Obligated Party shall pay such bill in timely fashion
(except to the extent that it is being protested through proper procedures and
the Obligated Party uses reasonable best efforts to cause the Governmental
Authority or other person issuing such bill to correct the name on the account,
and the Obligated Party shall pay any amount found to be its responsibility).

 

 
4.4.5.
Any refunds received in respect of Expenses apportioned pursuant to this Section
4.4 shall be paid to the party to whom such Expenses are apportioned pursuant to
this Section 4.4 if received from the payor by another party.

 

 
4.4.6.
Seller and Purchaser will provide each other with such cooperation and
information as each may reasonably request of the other with regard to the
preparation and filing of returns, or the conduct of an audit or other
proceeding in respect of Taxes.

 
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE V
CONDITIONS PRECEDENT TO CLOSING
 
Subject to the terms hereof, the obligations of Seller and Purchaser at the
Closing are subject to the satisfaction or waiver at or prior to the Closing of
each of the respective conditions set forth below.
 

 
5.1. 
Conditions to Purchaser’s Obligations.  The obligations of Purchaser at the
Closing are subject to the satisfaction prior to or at the Closing of each of
the following conditions:

 

 
5.1.1. 
Seller shall have performed (a) in all respects those covenants required by this
Agreement to be performed by it at or prior to the Closing that are not
qualified by materiality, and (b) in all material respects those covenants
required by this Agreement that are qualified by materiality to be performed by
it at or prior to the Closing;

 

 
5.1.2. 
Seller shall have delivered, or caused to be delivered, to Purchaser all
agreements, instruments, certificates and documents required to be so delivered
under this Agreement, including those listed in Section 4.2;

 
There shall not have been any material adverse change with respect to the
condition of the Assets, and all of Seller’s representations and warranties set
forth in Article VI shall remain true and correct in all material respects as at
the Closing;
 

 
5.1.3. 
There shall not be in effect any Order barring the consummation of the
transactions contemplated by this Agreement; and

 

 
5.1.4. 
There shall not have been issued any notice of violations of city, county,
state, federal, building, land use, fire, health, safety, environmental,
hazardous materials or other governmental or public agency codes, ordinances,
regulations, or orders with respect to the Facility that are individually or in
the aggregate material to the continued operation of the Business.

 

 
5.2. 
Conditions to Seller’s Obligations.  The obligations of Seller at the Closing
are subject to the satisfaction prior to or at the Closing of each of the
following conditions:

 

 
5.2.1. 
Purchaser shall have performed (a) in all respects those covenants required by
this Agreement to be performed by it at or prior to the Closing that are not
qualified by materiality, and (b) in all material respects those covenants
required by this Agreement to be performed by it at or prior to the Closing that
are qualified by materiality;

 

 
5.2.2. 
Purchaser shall have delivered to Seller the Purchase Price and all agreements,
instruments, certificates and documents required to be so delivered under this
Agreement or any related agreement between the parties, including those listed
in Section 4.3; and

 
 
11

--------------------------------------------------------------------------------

 
 

 
5.2.3. 
There shall not be in effect any Order barring the consummation of the
transactions contemplated by this Agreement.

 
ARTICLE VI
SELLER’S REPRESENTATIONS AND WARRANTIES
 
Seller hereby warrants and represents to Purchaser that, except as set forth on
the schedules attached hereto:
 

 
6.1 
Organization.  Seller is a limited partnership, duly organized, validly existing
and in good standing under the laws of the State of Delaware and is in good
standing as a foreign limited partnership under the laws of the State of
Georgia.

 

 
6.2 
Authority; Enforceability.  Seller has the power and authority to execute and
deliver this Agreement and each agreement and instrument delivered or to be
delivered by Seller pursuant hereto, and to carry out its obligations hereunder
and thereunder.  The execution, delivery and performance of this Agreement and
each agreement and instrument delivered or to be delivered pursuant hereto by
Seller, and the consummation of the transactions provided for hereby and
thereby, have been duly authorized and approved by all requisite partnership
action of Seller, and no other act or proceeding on the part of Seller or its
Affiliates is necessary to authorize the execution, delivery or performance of
this Agreement or of such other agreements and instruments, or the transactions
contemplated hereby or thereby; and each of this Agreement and such agreements
and instruments is, or upon its execution and delivery will be, legal, valid,
binding and enforceable against Seller in accordance with its respective terms,
subject to the effects of bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application relating to creditors’ rights and
equitable remedies.

 

 
6.3 
Title to Assets.  Seller has good and marketable title to the Assets, free and
clear of all Liens other than Permitted Liens.

 

 
6.4 
No Breach.  The execution and delivery of this Agreement and each agreement and
instrument delivered or to be delivered pursuant hereto by Seller, and the
consummation of the transactions provided for hereby and thereby and the
compliance by Seller with any of the provisions hereof or thereof does not and
will not violate, or conflict with, or result in a breach of, any provisions of
the constituent documents of Seller

 

 
6.5
Contracts, Lease and Sublease.  Schedule 1.1.4 sets forth a list of Contracts,
Lease and Sublease in effect on the date of this Agreement to which Seller is a
party or is bound that relate to the Assets.   To Seller’s knowledge, neither
Seller nor any other party is in or has given notice of breach of any of the
Contracts, Lease or Sublease.  To Seller’s knowledge, (i) each of the Contracts,
Lease and Sublease are valid and enforceable and assignable to Purchaser without
the consent of any other person except as set forth on Schedule 6.5, and (ii) no
circumstance exists that with or without notice or lapse of time would give rise
to a breach of any of the Contracts, Lease or Sublease.

 
 
12

--------------------------------------------------------------------------------

 
 

 
6.6
Actions and Proceedings.  Except as set forth on Schedule 6.6, there is no
action, suit, investigation, judicial or administrative proceeding, or
arbitration pending, or, to Seller’s knowledge, threatened, against Seller or
any of its Affiliates involving any of the Assets that would reasonably be
expected to have a material adverse effect on the Assets. There is no judgment,
decree, injunction, order, determination or award of any Governmental Authority
outstanding against Seller (other than general regulatory orders applicable to
businesses of the type operated by Seller) that would reasonably be expected to
have a material adverse effect on the Assets. Schedule 6.6 sets forth a list of
all pending or threatened actions, suits, investigations, judicial or
administrative proceedings, and arbitrations against Seller involving any of the
Assets and known to Seller.

 

 
6.7
Brokers.  All negotiations relating to this Agreement, the agreements and
instruments delivered pursuant hereto, and the transactions contemplated hereby
and thereby have been carried on without the intervention of any person acting
on behalf of Seller or its Affiliates in such manner as to give rise to any
valid claim against Purchaser for any broker’s or finder’s fee or similar
compensation in connection with the transactions contemplated hereby or thereby.

 

 
6.8
Compliance with Laws and Permits.  To Seller’s knowledge, Seller and the Assets
are in compliance in all material respects with all applicable Laws in
connection with the operation of the Assets..

 

 
6.9
Employee Matters.  Schedule 6.9 contains a complete listing of all employees
that are employed by Seller in connection with the Assets, together with
information regarding length of service for each such employee.  Seller is not
party to any collective bargaining agreement or similar agreement with respect
to employees of Seller employed at the Facility.  There is no labor strike,
slowdown, work stoppage or lockout in effect or, to Seller’s knowledge,
threatened against or otherwise affecting the employees of Seller involved in
the operation of the Assets.

 

 
6.10 
ERISA.

 
Except as set forth on Schedule 6.10:
 

 
6.10.1 
Seller has, at all times, complied, and currently complies, in all material
respects with the applicable continuation requirements for its welfare benefit
plans, including (1) Section 4980B of the Code and Sections 601 through 608,
inclusive, of ERISA which provisions are hereinafter referred to collectively as
“COBRA” and (2) any applicable state statutes mandating health insurance
continuation coverage for employees.

 

 
6.10.2 
There is no material or pending proceeding by any Governmental Entity relating
to any Employee Benefit Plan.  Neither Seller nor any fiduciary of any Employee
Benefit Plan has engaged in a transaction with respect to any such plan that
could subject Seller or Purchaser to a tax or penalty imposed by either Section
4975 of the Code or Section 502(l) of ERISA or a violation of Section 406 of
ERISA.

 

 
6.10.3 
Except for continuation coverage requirements of COBRA, Seller has no
obligations or potential liability for benefits to employees, former employees
or their respective dependents following termination of employment or retirement
other than as described in the Employee Benefit Plans.

 
 
13

--------------------------------------------------------------------------------

 
 

 
6.11 
Taxes.  All Tax returns, information returns and statements, forms and reports
required by any Governmental Authority to be filed by Seller and relating to
Taxes to which Seller is subject in respect of any Tax period ending on or
before the Closing Date have been or will be properly filed when due, and all
Taxes shown or required to be shown thereon to be due and payable have been or
will be timely paid.   There are no Liens for Taxes upon any of the Assets,
except for Liens for Taxes not yet due and payable.

 

 
6.12 
Solvency.  Seller is not now insolvent, nor will it be rendered insolvent as a
result of the consummation of the transactions contemplated by this
Agreement.  There are no bankruptcy, reorganization, or arrangement proceedings
pending against, being contemplated by, or, to the knowledge of Seller,
threatened against Seller.

 

 
6.13 
Due Diligence Materials.  To Seller’s knowledge, Seller has provided true,
complete and correct copies of all records and documentation in its possession
and relating to the Facility and the Assets that have been requested by
Purchaser.

 

 
6.14 
Books of Account.  The financial books, records and accounts of Seller with
respect to the Assets, to the extent the same have been furnished to Purchaser,
are complete and correct and represent actual, bona fide transactions and have
been maintained in accordance with Seller’s normal business practices.  The
books, records and accounts of Seller relating to the Assets and operation of
the Facility accurately and fairly reflect the transactions and the assets and
liabilities associated with the Assets, operation of the Facility and conduct of
Seller’s business, and with respect thereto, Seller has not engaged in any
transaction, maintained any bank account or used any of its funds, except for
transactions, bank accounts and funds which have been and are reflected in the
normally maintained books and records of the Seller.

 
ARTICLE VII
PURCHASER’S REPRESENTATIONS AND WARRANTIES
 
Purchaser hereby warrants and represents to Seller that:
 

 
7.1 
Organization.  Purchaser is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Georgia.

 

 
7.2 
Authority; Enforceability.  Purchaser has the power and authority to execute and
deliver this Agreement and each agreement and instrument delivered or to be
delivered by Purchaser pursuant hereto, and to carry out its obligations
hereunder and thereunder.  The execution, delivery and performance of this
Agreement and each agreement and instrument delivered or to be delivered
pursuant hereto by Purchaser, and the consummation of the transactions provided
for hereby and thereby, have been duly authorized and approved by all requisite
partnership action of Purchaser, and no other act or proceeding on the part of
Purchaser or its Affiliates is necessary to authorize the execution, delivery or
performance of this Agreement or of such other agreements and instruments, or of
the transactions contemplated hereby or thereby; and each of this Agreement and
such agreements and instruments is, or upon its execution and delivery will be,
legal, valid, binding and enforceable against Purchaser in accordance with its
respective terms, subject to the effects of bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application relating to
creditor’s rights and equitable remedies.

 
 
14

--------------------------------------------------------------------------------

 
 

 
7.3 
No Breach.  The execution and delivery of this Agreement and each agreement and
instrument delivered or to be delivered pursuant hereto by Purchaser, and the
consummation of the transactions provided for hereby and thereby and the
compliance by Purchaser with any of the provisions hereof or thereof does not
and will not violate, or conflict with, or result in a breach of, any provisions
of the constituent documents of Purchaser.

 

 
7.4 
Brokers.  All negotiations relating to this Agreement, the agreements and
instruments delivered pursuant hereto, and the transactions contemplated hereby
and thereby have been carried on without the intervention of any person acting
on behalf of Purchaser or its Affiliates in such manner as to give rise to any
valid claim against Seller for any broker’s or finder’s fee or similar
compensation in connection with the transactions contemplated hereby or thereby.

 
ARTICLE VIII
 
[Intentionally Left Blank]
 
ARTICLE IX
INDEMNIFICATION
 

 
9.1
Indemnification Obligations.  Seller and Purchaser (each, as the case may be, an
“Indemnitor”) each shall release, defend, indemnify and hold harmless the other
and its respective Affiliates, as well as the partners, officers, directors,
members, managers, agents and employees of any of them (each, as the case may
be, an “Indemnitee”), from and against each and every Loss, which results from,
arises out of or is attributable in any way to any of the following:

 

 
9.1.1
Liability expressly assumed or retained by the Indemnitor pursuant to this
Agreement;

 

 
9.1.2
any inaccuracy or breach of a representation or warranty made by the Indemnitor
in this Agreement or in documents delivered by the Indemnitor at the Closing;
and

 

 
9.1.3
any non-fulfillment or breach of the obligations, covenants or agreements made
by the Indemnitor in this Agreement or in documents delivered by the Indemnitor
at the Closing.

 

 
9.2 
Procedures.

 

 
9.2.1
In the event that any officer or registered agent of Indemnitee receives actual
notice of any written claim by a Third Party (each, a “Third Party Claim”)
giving rise to a right of indemnification of such Indemnitee hereunder, the
Indemnitee shall, within sixty (60) days after receipt of such notice, give
written notice thereof to the Indemnitor setting forth the facts and
circumstances giving rise to such claim for indemnification and shall tender the
defense of such claim to the Indemnitor.  If the Indemnitee fails to give such
notice and tender such defense within such 60-day period, the Indemnitee shall
be solely responsible for any Loss with respect to such claim to the extent the
Loss is attributable to such failure; but failure to give such notice and tender
such defense within such 60-day period shall not result in a forfeiture or
waiver of any rights to indemnification for any Loss with respect to such claim
to the extent the Loss is not attributable to such failure.

 
 
15

--------------------------------------------------------------------------------

 
 

 
9.2.2
The Indemnitor shall be solely responsible for selecting the attorneys to defend
any matter subject to indemnification and/or taking all actions necessary or
appropriate to resolve, defend, and/or settle such matters, and shall be
entitled to contest, on its own behalf and on the Indemnitee’s behalf, the
existence or amount of any obligation, cost, expense, debt or liability giving
rise to such claim.  The Indemnitor shall keep the Indemnitee fully and timely
informed as to actions taken on such matters.  The Indemnitee shall cooperate
fully with the Indemnitor and its counsel and shall provide them reasonable
access to the Indemnitee’s employees, consultants, agents, attorneys,
accountants, and files to the extent necessary or appropriate to defend or
resolve the matter, the Indemnitor reimbursing the Indemnitee with respect to
the cost of any such access.  The Indemnitee shall have the right, but not the
duty, to participate with attorneys of its own choosing, at its own expense, in
the defense of any Loss for which the Indemnitor is obligated to defend and
indemnify it, and to approve any settlement that may give rise to a Loss on the
part of Indemnitee, without relieving the Indemnitor of any obligations
hereunder.

 

 
9.3
Certain Limitations.  Notwithstanding anything to the contrary in this
Article IX or elsewhere in this Agreement, the Indemnitor shall not have any
obligation with respect to Losses subject to indemnification by the Indemnitor
hereunder as a result of a breach(es) of representations or warranties unless
the cumulative, aggregate amount of all such Losses exceeds or is reasonably
expected to exceed $25,000 (the “Basket Amount”), in which case only the excess
shall be subject to indemnification under this Article IX.  In no event shall
either party’s indemnification obligation exceed $275,000, except as to Seller
for Losses arising from Retained Liabilities and as to Purchaser for Losses
arising from the Assumed Liabilities, for which such party’s indemnification
obligation shall not be limited in amount or subject to the Basket Amount.  To
the extent Losses are incurred as a result of claims of a Third Party and such
Third Party is determined to be entitled to consequential, special, punitive or
indirect damages, the Indemnitee shall be entitled to indemnification against
such damages notwithstanding the exclusion of such damages generally from the
definition of “Losses.”  Notwithstanding anything to the contrary in this
Article IX or elsewhere in this Agreement, Seller will not have any Liability
under this Article IX for Losses resulting from a breach of any representation
or warranty made in this Agreement or any certificate or document delivered by
Seller pursuant to this Agreement if Purchaser had knowledge that such
representation or warranty was not true in any material respect and failed to
disclose such knowledge prior to Closing.

 

 
9.4
Exclusive Remedy.  Except as otherwise provided in Article XVI, the
indemnification provided for in this Article IX shall be the exclusive remedy in
any action seeking damages or any other form of monetary relief brought by any
party to this Agreement against another party to this Agreement with respect to
any provision of this Agreement, the transactions contemplated by this Agreement
and/or any document, agreement or instrument delivered in connection with or
pursuant to this Agreement; provided, however, that nothing herein shall be
construed to limit the right of a party, in a proper case, to seek injunctive
relief for a breach of this Agreement or any such other document or
instrument.  Each party hereby waives, to the fullest extent permitted under
applicable law, any and all other rights, claims and causes of action, known or
unknown, it or any indemnified person may have against the other party relating
to this Agreement or the transactions pursuant to this Agreement.  Any indemnity
payment under this Article IX shall be treated as an adjustment to the Purchase
Price for tax purposes unless a final determination (which shall include the
execution of a Form 870-AD or successor form) with respect to the indemnified
party or any of its Affiliates causes any such payment not to be treated as an
adjustment to the Purchase Price for U.S. Federal income tax purposes.

 
 
 
16

--------------------------------------------------------------------------------

 
 

 
9.5
Direct Claims.  In any case in which an Indemnitee seeks indemnification
hereunder and no Third Party Claim is involved, the Indemnitee shall notify the
Indemnitor in writing of any Losses which such Indemnitee claims is subject to
indemnification pursuant to this Article IX.  The notice shall describe the
indemnification sought in reasonable detail to the extent known and shall
indicate the amount (estimated, if necessary, and if then estimable) of the
Losses that have been or may be suffered.  Subject to the limitations otherwise
set forth in this Article IX, the failure of the Indemnitee to exercise
reasonable diligence in providing such notification shall not amount to a waiver
of such claim except to the extent the resulting delay materially prejudices the
position of the Indemnitor with respect to such claim.

 
ARTICLE X
RECORDS & ACCESS
 

 
10.1
Seller’s Rights to Records.  From and after the Closing Date, Purchaser will
afford to Seller and its authorized representatives reasonable access during
normal business hours to any records related to the Facility or the Assets in
the possession of Purchaser, and, if requested, will furnish to Seller such
additional information and cooperate with Seller in such other respects,
including the making of employees available to Seller (at Seller’s expense) as
witnesses or deponents, as Seller may reasonably request for purposes of (a)
financial reporting, (b) tax or similar purposes, (c) investigating Claims or
conducting Litigation, or (d) in connection with the Retained Liabilities.

 

 
10.2
Preservation of Records.  Purchaser and Seller shall not destroy or otherwise
dispose of any records acquired, removed, or retained hereunder for a period of
seven (7) years following the Closing Date or such longer period as required by
applicable regulations, laws, statutes, or court orders, except upon 30 days
prior written notice to the other party (upon receipt of such notice, the other
party (the “Receiving Party”) may elect that such records be transferred to the
Receiving Party at the sole cost and expense of the Receiving Party).  During
such seven year period, Seller and Purchaser shall make such records available
to the other party or its authorized representatives (at such other party’s sole
expense) upon reasonable request for any business, legal or technical need in a
manner which does not unreasonably interfere with the record holder’s business
operations.

 

 
10.3
SEC Compliance.  In the event that Purchaser reasonably determines that it is
subject to Section 210.3-05 of Regulation S-X requiring submission of audited
financial statements for the Terminal for the three (3) years prior to the
closing, Seller will provide Purchaser, at Purchaser's expense, such financial
information as may be necessary to enable Purchaser to comply with the said
regulation.

 
 
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE XI
SELLER’S INTERIM OPERATIONS; CASUALTY; CONDEMNATION
 

 
11.1
Interim Operations.  From and after the date of this Agreement and until the
Closing, Seller shall conduct its business related to the Assets in all material
respects in the ordinary course of business and shall use commercially
reasonable efforts to:

 

 
11.1.1
preserve intact its operations, including but not limited to its books and
records and business relationships with customers, suppliers and others with
whom it has business relationships and keep available its key employees involved
in the operation of the Assets;

 

 
11.1.2
maintain in effect all Permits, including all Permits that are required for
Seller to carry on the operations of the Assets;

 

 
11.1.3
maintain and repair all of the material Assets in a manner consistent with past
practices; and

 

 
11.1.4
maintain employee wages, compensation and benefits in a manner consistent with
past practices.

 

 
11.2 
Casualty or Condemnation.

 

 
11.2.1
Seller shall give Purchaser prompt notice of (i) any fire or other casualty
substantially affecting a material portion of the Assets (a “Casualty”) between
the date of this Agreement and the Closing Date and (ii) any actual, pending or
proposed condemnation of any portion of the Assets, as to which Seller have
received written notice from the condemning authority (“Taking”).

 

 
11.2.2
In the event the Assets suffer a Casualty subsequent to the date of this
Agreement, but prior to the Closing Date, Purchaser’s obligation to close
hereunder shall not be affected except as provided below in this Section 11.2.2,
and Seller shall elect to either (i) prior to Closing, repair fully or make
adequate provision for the full repair of such Assets to at least their prior
condition, (ii) terminate this Agreement in accordance with Article XVI below
without further Liability between the parties, or (iii)  provide Purchaser with
a credit against the Purchase Price in an amount agreed upon by Seller and
Purchaser to represent the reduction in the value of the Assets by reason of the
Casualty, taking into account any repairs actually made by Seller to such Assets
prior to the Closing Date.  However, if Seller shall have elected to provide
Purchaser with a credit against the Purchase Price as provided in clause (iii)
above, Purchaser may terminate this Agreement prior to the Closing by notice to
Seller if the amount of the reduction in the Purchase Price caused by the
Casualty exceeds $250,000. In the event Seller exercises its option under
clause (i) above, Closing may be delayed until June 30, 2010 to allow for the
necessary repairs, at which point, if said repairs have not been completed,
Seller shall be deemed to have exercised its option under (iii) above, and the
Closing shall occur on such date.

 
 
 
18

--------------------------------------------------------------------------------

 
 

 
11.2.3
In the event of a Taking, Purchaser’s obligation to close hereunder shall not be
affected unless the amount of the reduction in the value of the Assets by reason
of the Taking exceeds $150,000.  In the event of any Taking that does not result
in a termination of this Agreement, all sums of money (or other consideration)
awarded as damages or otherwise received on account of such Taking shall be
applied as a credit to Purchaser to the Purchase Price, and all claims for any
such award shall be assigned to Purchaser.

 
ARTICLE XII
PUBLICITY
 
At all times prior to the Closing, no party will make any press release or other
public statement concerning this Agreement or the transactions contemplated
hereby, except upon mutual agreement, or as required by law.  No public
statement or third-party disclosure will be made without advance notice to and
prior approval of the other party.  No such approval will be unreasonably
withheld or delayed.
 
ARTICLE XIII
EMPLOYEE MATTERS
 
Purchaser agrees (i) to offer employment to the persons listed on Schedule 6.9
(“Transferred Employees”) on terms and conditions substantially equivalent to
those applied to Purchaser’s current employees who are similarly situated; and
(ii) to recognize all periods of prior service of such Transferred Employees
with the Seller for purposes of vesting and eligibility in respect of any
employee benefit plan or arrangement and any other severance, vacation or other
employee benefit.  Purchaser further agrees that it will take no employment
action, including any plant closing, mass layoff, change of conditions of
employment, or employment loss within the meaning of the WARN Act, for a period
of at least ninety (90) days after Closing, which causes Losses to Seller under
the Worker Adjustment Retraining Notification Act, 29 U.S.C. Sec. 2101 et.
seq.  Purchaser shall employ each Transferred Employee who accepts employment
with Purchaser for a period of at least 12 months beginning on the Closing Date,
except to the extent any such Transferred Employee is earlier terminated for
cause or voluntarily terminates employment with Purchaser.  Following the
Closing, Seller agrees to maintain in full force and effect any group health
plan in force immediately prior to Closing and provide continuation coverage to
any Transferred Employee electing such coverage under COBRA.
 
ARTICLE XIV
TRANSFER OF PERMITS AND ASSIGNMENT OF CONTRACTS
 
Seller and Purchaser agree to use their commercially reasonable efforts to
satisfy, prior to Closing, any preconditions to the transfer of the Permits,
Licenses, Contracts, Lease and Sublease from Seller to Purchaser.  If there are
prohibitions against, or conditions to, the conveyance of any Permits, Licenses,
Contracts, Lease or Sublease without the prior written consent of Third Parties
either as a result of the provisions thereof or the requirements of applicable
Law, and such written consents are not obtained at or prior to the Closing, then
(i) any provision contained in this Agreement to the contrary notwithstanding,
the transfer of title to, or interest in, such Licenses, Permits, Contracts,
Lease or Sublease pursuant to this Agreement shall not become effective unless
and until such consent requirement is satisfied, waived or no longer applies,
(ii) until such consent requirement is satisfied, waived or no longer applies,
Seller shall (without infringing the legal rights of any third party, breaching
any such License, Permit, or Contract or violating any Law) provide Purchaser
with the equivalent benefits of the Permit, License, Contract, Lease or Sublease
by subcontract, sublease or otherwise, on the condition that Purchaser shall
cooperate and assist in such efforts and provide such services or perform such
acts as may be reasonably required to enable Seller to provide Purchaser with
such equivalent benefits, and Purchaser shall bear all economic
 
 
19

--------------------------------------------------------------------------------

 
 
burdens and other Liabilities of Seller regarding this post-Closing period under
the Permit, License, Contract, Lease or Sublease notwithstanding the fact that
the same has not been transferred to Purchaser, and (iii) except in the event
Seller’s rights and interests under the Lease or Sublease cannot be timely
transferred (or a new agreement on comparable terms is not entered into directly
with Purchaser and such Third Party at Closing), Closing shall not be delayed
pending satisfaction, waiver or expiration of such consent requirement.  When
and if such consent requirement is so satisfied, waived or no longer applies, to
the extent permitted by applicable Law, the assignment of such Permits,
Licenses, Contracts, Lease or Sublease shall become effective automatically as
of the Closing Date, without further action on the part of Seller or Purchaser
and without payment of further consideration.  After Closing, Seller shall
reasonably cooperate with Purchaser, at Purchaser’s request and expense, to
procure the transfer of any Permits, Licenses and Contracts not transferred to
Purchaser prior to Closing.
 
ARTICLE XV
COVENANTS
 

 
15.1
Cooperation.  Each of the parties shall assist and cooperate with one another in
all due diligence efforts and shall further assist and cooperate with one
another to effect promptly and shall give any notices to make any filings with,
and use its respective reasonable best efforts to obtain all consents,
approvals, and authorizations of or any exemptions by, all Governmental
Authorities in connection with the transactions contemplated by this Agreement.

 

 
15.2
Agreements.  In the event any Contract’s express term expires pursuant to its
express provisions prior to the Closing, Seller shall provide immediate notice
thereof to Purchaser, Seller shall not renew that Contract for a fixed contract
term, and shall use commercially reasonable efforts to continue such Contract on
a month-to-month basis, unless otherwise directed in writing by Purchaser.

 

 
15.3
Transition.  To the extent consistent with applicable Laws, each of the parties
shall reasonably cooperate with each other and shall cause its officers,
employees, agents and representatives to reasonably cooperate with each other
for a period of thirty (30) days after Closing, or such longer period as
Purchaser may reasonably require, to ensure the orderly transition of the Assets
and the Assumed Liabilities to Purchaser and to minimize the disruption to the
respective businesses of the parties hereto (including the parties’
relationships with customers and suppliers) resulting from the transactions
contemplated hereby.

 
ARTICLE XVI
TERMINATION
 

 
16.1
Termination. This Agreement may, by notice given prior to or at the Closing, be
terminated as follows:

 

 
a) 
by the mutual written agreement of Purchaser and Seller;

 
 
20

--------------------------------------------------------------------------------

 
 

 
b) 
by Seller upon notice to Purchaser, if any of the conditions in Section 5.2
shall have not been fulfilled by the time required or shall have become
incapable of fulfillment on or prior to the Termination Date; provided, that
Seller has fulfilled its obligations, if any, under such condition;

 

 
c) 
by Purchaser upon notice to Seller, if any of the conditions in Section 5.1
shall have not been fulfilled by the time required or shall have become
incapable of fulfillment on or prior to the Termination Date;

 

 
d) 
by either Purchaser or Seller if the Closing shall not have occurred (other than
through the failure of any party seeking to terminate this Agreement to comply
fully with its obligations under this Agreement) on or before May 31, 2010 (the
“Termination Date”), or such later date as the parties may agree upon in
writing.

 

 
16.2
Effect of Termination.  If this Agreement is terminated pursuant to
Section 16.1, the provisions contained in Article IX shall survive the
termination of this Agreement.  If the Closing does not occur because of a
breach by a party, then the breaching party shall be liable to the non-breaching
party for all Losses suffered by the non-breaching party arising from such
breach.

 

 
16.3
Survival.  The representations and warranties set forth herein shall survive the
Closing.  The parties express covenants herein shall survive the Closing to the
extent necessary for the applicable party to perform its post-Closing
obligations hereunder.

 
ARTICLE XVII
BULK SALES
 
Seller shall pay or otherwise satisfy in the ordinary course of business (but
not later than the due date thereof) any Liability in respect of trade creditors
of Seller’s business with respect to the Assets that have accrued prior to the
Closing Date.  Subject to the foregoing warranty, Seller and Purchaser hereby
waive compliance with any applicable bulk sales or similar laws.
 
ARTICLE XVIII
ASSIGNMENT
 
This Agreement may not be assigned by any party, in whole or in part without the
prior written consent of the other party, which consent shall not be
unreasonably withheld; provided, however, that Seller’s consent is hereby given
for Purchaser to assign this Agreement to an Affiliate prior to the
Closing.  This Agreement shall inure to the benefit of, and be binding upon, the
parties hereto and their respective heirs, legal representatives, successors and
permitted assigns.  This Agreement is not intended to, and does not create, any
rights in any third parties.
 
ARTICLE XIX
PAYMENTS
 

 
19.1
Terms of Payment.  Unless otherwise specified herein, any payment to be made
hereunder shall be made in U.S. dollars by wire transfer of immediately
available funds, without discount or deduction, or by such other means as the
parties may agree.

 
 
21

--------------------------------------------------------------------------------

 
 

 
19.2
Interest.  Any amount not paid by any party when due hereunder shall bear
interest from the date upon which payment was due through the date of payment at
a rate equal to two percent (2%) above the prime rate of interest as announced
by Chase Manhattan Bank N.A. in New York City from time to time.

 
ARTICLE XX
NOTICES
 
All notices or other communications required hereunder shall be in writing,
shall be addressed as specified below and shall be deemed to have been
given:  (a) at the time of delivery when delivered personally; (b) upon receipt
when sent by Federal Express, or similar recognized overnight service; or
(c) upon completion of successful transmission (with electronic confirmation of
receipt) when sent by facsimile (unless transmission is completed outside
recipient’s normal working hours, in which case such notice shall be deemed
given at the start of recipient’s next business day), immediately followed by
U.S. posting, postage prepaid.
 
Seller:
 
NUSTAR TERMINALS OPERATIONS PARTNERSHIP L.P.
c/o NuStar Energy L.P.
2330 N. Loop 1604 W.
San Antonio, Texas  78248
Attn: Tommy Stuchell, Vice President
Phone: (210) 918-4369
Fax:      (210) 918-3521
Purchaser:
 
BLACKWATER GEORGIA, L.L.C.
660 Labauve Drive
Westwego, Louisiana  70094
Attn:  Frank Marrocco, Chief  Commercial Officer
Phone:  (504) 340-3000
Fax:      (504) 340-9406
 
with a copy to:
 
MILLING BENSON WOODWARD L.L.P.
909 Poydras Street, Suite 2300
New Orleans, Louisiana  70112-1010
Attn: Charles A. Snyder
Phone:  (504) 569-7000
Fax:  (504) 569-7001

 
Any party may change its address or facsimile number by providing written notice
to the other party in accordance with the foregoing.
 
 
 
22

--------------------------------------------------------------------------------

 
 
ARTICLE XXI
GENERAL; ADDITIONAL COVENANTS
 

 
21.1
Entire Agreement.  This Agreement, including all of the Schedules, Exhibits and
attachments hereto, constitutes the entire understanding between the parties
with respect to the subject matter contained herein and supersedes any prior
understandings, negotiations or agreements, whether written or oral, between
them respecting such subject matter.

 

 
21.2
Construction.  Words of any gender used in this Agreement shall be construed to
include any other gender, and words in the singular number shall include the
plural, and vice versa, unless the context requires otherwise. The use of the
phrase “including,” or phrases of similar import, shall be deemed to include the
phrase “without limitation”.

 

 
21.3
Captions.  The captions used in connection with the Articles and Sections of
this Agreement are for convenience only and shall not be deemed to enlarge,
limit or otherwise modify the meaning or interpretation of the language of this
Agreement.  Any references to “Articles”, “Sections”, “Schedules”, “Exhibits”,
and “Schedules” are to Articles, Sections, Schedules, Exhibits, and Schedules of
this Agreement.  Each Schedule, Exhibit, and Schedule referred to herein is
incorporated into this Agreement by such reference; provided that to the extent
of any conflict or inconsistency between any of the Schedules, Exhibits or
Schedules and this Agreement, this Agreement will prevail.

 

 
21.4
Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.

 

 
21.5
No Waiver.  The failure of any party to insist upon strict performance of any of
the terms or conditions of this Agreement will not constitute a waiver of any of
its rights hereunder.

 

 
21.6
Parties in Interest; No Third Party Beneficiary.  This Agreement shall inure to
the benefit of and be binding upon Purchaser and Seller and their respective
successors and assigns.  Except as otherwise provided herein, nothing in this
Agreement will be construed as conferring upon any person or entity other than
Purchaser and Seller, and their respective successors in interest, any right,
remedy or claim under or by reason of this Agreement.

 

 
21.7
Governing Law; Choice of Forum.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas.  Any claims arising
from or related to this Agreement (whether in contract, tort or otherwise) shall
be governed by the laws of the State of Texas.  If any dispute shall arise
between the parties concerning the construction of this Agreement or their
respective rights and obligations hereunder, the dispute shall be settled by
final and binding arbitration in accordance with the terms of this
Section 21.7.  The arbitration shall be conducted in accordance with the rules
then prevailing of the American Arbitration Association, except as otherwise
provided herein (the “Rules”).  The arbitration shall be conducted in Houston,
Texas.  The arbitration proceedings shall be conducted by a single arbitrator
selected in accordance with the Rules. The decision rendered by the arbitrator
shall be final and binding and conclusive on all parties concerned and free of
challenge or review in any court.  The decision so rendered by the arbitrator
shall be enforceable by any court of competent jurisdiction.  The party or
parties requesting such arbitration, on the one hand, and the adverse party or
parties, on the other hand, shall bear equally the cost of the arbitration.  Any
court costs and other expenses, including reasonable attorneys' fees incurred by
a party petitioning a court of competent jurisdiction to enforce the decision
rendered by the arbitrator, shall be paid by the party or parties against whom
the arbitrator's decision is being enforced.

 
 
23

--------------------------------------------------------------------------------

 
 

 
21.8
Best Efforts; Time of Essence.  Except as otherwise specifically provided
herein, Purchaser and Seller shall each use its best efforts to satisfy the
conditions to Closing and otherwise consummate the transactions contemplated by
this Agreement as promptly as practical.  Time is of the essence with respect to
the Closing of this Agreement.

 

 
21.9
Counterparts.  This Agreement may be executed in any number of counterparts and
any party hereto may execute any such counterpart, each of which when executed
by both parties and delivered shall be deemed to be an original.

 

 
21.10
Extensions of Time; Waiver.  It is agreed that any party to this Agreement may
extend time for performance by any other party hereto or waive the performance
of any obligation of any other party hereto or waive any inaccuracies in the
representations and warranties of any other party, but any such waiver shall be
in writing, and shall not constitute or be construed as a waiver of any other
obligation, condition, representation or warranty under this Agreement.

 

 
21.11
Further Assurances.  Purchaser and Seller shall take such additional action, and
shall cooperate with one another, as may be reasonably necessary to effectuate
the terms of this Agreement and any agreement or instrument delivered pursuant
hereto.

 

 
21.12
No Presumption Against Drafter.  Purchaser and Seller have each fully
participated in the negotiation and drafting of this Agreement.  If an
ambiguity, question of intent or question of interpretation arises, this
Agreement must be construed as if drafted jointly, and there must not be any
presumption, inference or conclusion drawn against any party by virtue of the
fact that its representative has authored this Agreement or any of its terms.

 

 
21.13 
Amendments.  This Agreement cannot be altered, amended, changed or modified in
any respect or particular unless each such alteration, amendment, change or
modification shall have been agreed to by each of the parties hereto and reduced
to writing in its entirety and signed and delivered by each party.

 
[Remainder of page intentionally left blank.]
 
 
 
 
 
 
24

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed as of the date first set forth above.
 
 

  SELLER:      
NUSTAR TERMINALS OPERATIONS PARTNERSHIP L.P.,
a Delaware limited partnership 
          By:   /s/ Michael H.
Hoeltzel                                                             Michael H.
Hoeltzel, Senior Vice President           PURCHASER:       BLACKWATER GEORGIA,
L.L.C.       By:  Blackwater Midstream Corp., Its Manager           By:   /s/
Dale Chatagnier                                                                 
  Dale Chatagnier, Chief Operating Officer 

 
 
 
 
 
 
25

--------------------------------------------------------------------------------

 


EXHIBITS
 
Exhibit A
Definitions

 
Exhibit B
Assignment and Assumption of Lease Agreement

 
Exhibit C
Assignment and Bill of Sale

 
Exhibit D
Assignment Assumption of Permits and Contracts

 
Exhibit E
Assumption and Release Agreement

 
Exhibit F
Assignment and Assumption of Sublease

 
Exhibit G
Guaranty

 
 
SCHEDULES
 
Schedule 1.1.4
Contracts, Lease and Sublease

 
Schedule 1.1.5
Permits

 
Schedule 1.2.6
Excluded Personal Property

 
Schedule 2.3
Allocation of Purchase Price for Tax Purposes

 
Schedule 6.5
Third Party Consents

 
Schedule 6.6
Litigation

 
Schedule 6.9
Seller's Employees

 
Schedule 6.10
ERISA

 
 
 
26

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
DEFINITIONS
 
The following terms shall have the meanings set forth below for all purposes of
this Agreement:
 
“Affiliate” means, with respect to a party, any individual or legal business
entity that, directly or indirectly, controls, is controlled by, or is under
common control with, such party.  The term “control” (including the term
“controlled by”) as used in the preceding sentence means the possession,
directly or indirectly, of the power to direct or cause the direction of
management and policies.
 
“Agreement” means this Asset Purchase Agreement.
 
“Appurtenant Equipment” has the meaning specified in Section 1.1.3.
 
“Assets” has the meaning specified in Section 1.1.
 
“Assignment and Bill of Sale” has the meaning specified in Section 4.2.2.
 
“Assignment of Permits and Contracts” has the meaning specified in Section
4.2.3.
 
“Assumed Liabilities” has the meaning specified in Section 3.2.
 
“Casualty” has the meaning specified in Section 11.3.1.
 
“Claims” means any demand, claim, grievance or Litigation, made or pending for
any Damages, specific performance, injunctive relief, remediation or other
equitable relief, whether or not ultimately determined to be valid.
 
“Closing” has the meaning specified in Section 4.1.
 
“Closing Date” has the meaning specified in Section 4.1.
 
“Closing Statement” has the meaning specified in Section 2.1.2.
 
“COBRA” shall mean Part 6 of Subtitle B of Title I of ERISA, Code §4980B and any
similar state Law.
 
“Contracts” has the meaning specified in Section 1.1.4(a).
 
“Corrective Action” means any investigation, sampling, analysis, monitoring,
abatement, demolition, dismantlement, removal, decontamination, remediation,
cleanup, treatment, storage, disposal or other action that is required to comply
with Environmental Law.
 
“Damages” means all damages, dues, penalties, fines, costs, amounts paid in
settlement, liabilities, losses, assessments, judgments, awards, arbitration
awards, demands, claims, orders, expenses and fees, including costs of
investigation, court costs, costs of defense and reasonable attorneys’ fees and
expenses.
 
 
A-1

--------------------------------------------------------------------------------

 
 
“Deposit” has the meaning given such term in Section 2.1.
 
“Effective Time” means 12:01 a.m. on the Closing Date.
 
“Employees” has the meaning specified in Article XIII.
 
“Employee Benefit Plans” shall mean any “employee benefit plan” within the
meaning of Section 3(3) of ERISA and any bonus, deferred compensation, incentive
compensation, stock ownership, stock purchase, stock option, phantom stock,
vacation, severance, disability, death benefit, hospitalization or insurance
plan providing benefits to any present or former employee or contractor of
Seller or any member of the ERISA Group maintained by any such entity or as to
which any such entity has any Liability.
 
“Environmental Condition” means the existence of Hazardous Materials at the
Facility, or originating at the Facility and migrating to adjacent properties,
including in or on the soil, surface water, or groundwater at, on or under the
Facility or such adjacent properties, in each case to the extent the levels of
any such Hazardous Materials exceed naturally occurring background levels in
such area.
 
“Environmental Laws” shall mean all applicable federal, state, and local Laws,
common law, standards, prohibitions, restrictions, directives, interpretations,
Orders, guidelines, permits, licenses, approvals and entitlements that relate to
safety, the protection of human health and/or the environment or create rights
or obligations in connection with the presence or release of Hazardous
Materials.
 
“Environmental Liability” shall mean Liability arising out of or related to the
Environmental Condition of the Assets.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“Excluded Personal Property” has the meaning specified in Section 1.2.6.
 
“Excluded Property” has the meaning specified in Section 1.2.
 
“Execution Date” has the meaning given such term in the preamble of this
Agreement.
 
“Expenses” has the meaning specified in Section 4.4.1.
 
“Facility” means Seller's terminal facility accommodating chemicals and liquid
fertilizer at or near Brunswick, Georgia, as well as all of the facilities,
equipment and other improvements associated therewith.
 
“Governmental Authority” means any federal, state or local governmental
authority, regulatory or administrative agency, board, commission, judicial body
or other body having jurisdiction over the matter.
 
“Hazardous Materials” means any substance which is listed, regulated or defined
as a hazardous substance, hazardous material, toxic substance, hazardous waste,
hazardous chemical, hazardous air pollutant, contaminant or pollutant under any
Environmental Laws, including (i) radioactive substances, (ii) asbestos,
(iii) radon, (iv) mercury, (v) lead-based paint, (vi) polychlorinated biphenyls
(“PCBs”) and (vii) liquid and gaseous hydrocarbons, crude oil and other
petroleum products, and any fraction or by-product thereof.
 
 
A-2

--------------------------------------------------------------------------------

 
 
“Improvements” has the meaning specified in Section 1.1.2.
 
“Income Taxes” means any individual or corporate income tax, franchise tax,
capital gains tax or other similar tax based on net income, and any interest,
liens, additions to tax or penalties thereon or resulting therefrom.
 
“Indemnitee(s)” has the meaning specified in Section 9.1.
 
“Indemnitor(s)” has the meaning specified in Section 9.1.
 
“Intellectual Property” means all patents, patent rights, trademarks, service
marks, trade names, and copyrights, and all applications for the foregoing, and
all trade secrets, know-how, inventions, research records, confidential
information, product designs, engineering specifications and drawings, technical
information and other intellectual property rights.
 
“Laws” means all laws, rules, regulations, statutes, ordinances, codes, plans,
Orders, decrees, rulings and charges of any Governmental Authority, including
Environmental Laws.
 
“Lease” has the meaning specified in Section 1.1.4(b).
 
“Leased Premises” means the parcel of real property located in the City of
Brunswick, County of Glynn, Georgia as more particularly described in the Lease
Agreement.
 
“Liability” means any and all duties, liabilities and obligations, whether
accrued, fixed, absolute, contingent, mature or inchoate, direct or indirect,
liquidated or unliquidated, known or unknown, and whether contractual, statutory
or otherwise.
 
“License” has the meaning specified in Section 1.1.3.
 
“Lien” means any encumbrance, lien, pledge, mortgage, deed of trust, security
interest, claim, lease, charge, option, right of first refusal, easement, and
servitude or transfer restriction.
 
“Litigation” means any action, case, suit, arbitration, hearing, investigation,
charge, claim (including any claim of a violation of Law), litigation or other
proceeding pending, commenced, brought, conducted or prosecuted before, or
otherwise involving, any Governmental Authority or arbitrator.
 
“Loss” or “Losses” means any loss, charge, assessment, settlements, award,
obligation, judgment, decree, lien, fine, penalty, Tax, damages (excluding
consequential, indirect or loss of profit damages, except as otherwise provided
herein), expense, cost and fee, including reasonable fees and expenses of
attorneys, consultants and experts.
 
“Obligated Party” has the meaning specified in Section 4.4.4.
 
 
A-3

--------------------------------------------------------------------------------

 
 
“Order” means any judgment, order, writ, injunction or decree of any
Governmental Authority having jurisdiction over the matter.
 
“Permits” means the permits, licenses, registrations, and certificates from any
Governmental Authority required to own or operate, and relating exclusively to
the operation or ownership of the Assets.
 
“Permitted Liens” means the following: (a) liens for Taxes, assessments or
governmental charges or levies not yet due or delinquent; (b) statutory liens of
carriers, warehousemen, mechanics, materialmans’, workers’, repairers’ and other
similar liens arising or incurred in the ordinary course of business for amounts
which are not due and payable; (c) easements, restrictive covenants, rights of
way and other similar restrictions of records that do not materially adversely
affect the use of the property subject thereto; (d) zoning, building and other
similar restrictions; and (e) minor imperfections of title (whether or not of
record) that do not materially adversely affect the value or use of the property
subject thereto.
 
“Personal Property” has the meaning specified in Section 1.1.4.
 
“Pre-Closing Off-Site Disposal” means the transportation, storage, treatment or
disposal of a Hazardous Material at any location other than the Facility prior
to the Closing Date; provided, however, such disposal expressly excludes the
Release of Hazardous Materials.
 
“Proceeding” means any action, arbitration, hearing, charge, claim (including
any claim of a violation of Law), litigation or suit commenced, conducted or
prosecuted before, or otherwise involving, any Governmental Authority or
arbitrator.
 
“Product Inventory” means all chemicals, refined petroleum products and other
products and substances derived there from that are located at the Facility as
of the Effective Time and are stored by Seller pursuant to Contracts between
Seller and Third Parties.
 
“Purchase Price” has the meaning specified in Section 2.1.1.
 
“Purchaser” has the meaning specified in the introductory paragraph.
 
“Records” has the meaning specified in Section 1.1.8.
 
“Receiving Party” has the meaning specified in Section 4.4.4.
 
“Release of Hazardous Materials” means any release, emission, or discharge of
Hazardous Materials arising out of or in connection with the ownership or
operation of the Facility, including: (1) any release, emission, or discharge of
Hazardous Materials on the surface, in the soil, in the groundwater, or in the
air at the Facility; and (2) any migration of Hazardous Materials released,
emitted, or discharged at the Facility onto or into the surface, soil,
groundwater, or air of any other real property.
 
“Retained Liabilities” has the meaning specified in Section 3.1.
 
“Seller” has the meaning specified in the introductory paragraph.
 
 
A-4

--------------------------------------------------------------------------------

 
 
“Seller Ownership Period” means the period of time from July 1, 2005 to the
Closing Date.
 
“Sharing Party” has the meaning specified in Section 4.4.4.
 
“Sublease” has the meaning specified in Section 1.1.4(c).
 
“Tax” or “Taxes” means any and all federal, state, local and foreign taxes,
charges, fees, levies, imposts, assessments, withholdings, impositions, or other
similar governmental charges and any interest, liens, additions to tax or
penalties thereon.
 
“Taking” has the meaning specified in Section 11.3.1.
 
“Termination Date” has the meaning specified in Section 16.1(c).
 
“Third Party” means any person, group or entity (including any corporation,
partnership or other business entity) other than an Indemnitee.
 
“Third Party Claim” has the meaning specified in Section 9.2.1.
 
“Third Party Inventory Shrinkage” means the monetary value (as reasonably
estimated by the parties based on current fair market value) of that volume of
Third Party products stored at the Facility pursuant to one or more of the
Contracts, for which there is a discrepancy between the amount actually present
at the Facility as of the Closing Date and the amount reflected by Seller’s
inventory records as being stored at the Facility as of the Closing Date.
 
“Transfer Taxes” has the meaning specified in Section 4.4.2.
 


 
 
 
A-5

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
ASSIGNMENT AND ASSUMPTION OF LEASE


This ASSIGNMENT AND ASSUMPTION OF LEASE (this “Agreement”) is made and entered
into on May __, 2010, by and among NuSTAR ENERGY L.P.., a Texas limited
liability company (“Assignor”), BLACKWATER GEORGIA, L.L.C., a Georgia limited
liability company (“Assignee”), and GEORGIA PORTS AUTHORITY, a public
corporation and instrumentality of the State of Georgia (“Landlord”).  Assignor,
Assignee and Landlord are each referred to herein as a “Party” and collectively
as the “Parties.”


WHEREAS, Assignor, (as successor in interest for this purpose to Eastern
Seaboard Petroleum Company, the original lessee) and Landlord, (as successor in
interest for this purpose to the Brunswick Port Authority), are parties to that
certain lease dated September 5, 1972 (as amended, the “Lease”), presently
covering certain premises located in Glynn County, Brunswick, Georgia containing
approximately _____ acres of real property owned by Landlord, as more
particularly described in the Lease (the “Leased Premises”);
 
WHEREAS, Assignor presently operates a bulk liquids storage terminal (the
“Terminal”) on the Leased Premises and has only a usufruct interest;


WHEREAS, Assignor and Assignee are parties to that certain Asset Purchase
Agreement dated April 1, 2010 (the “Purchase Agreement”) pursuant to which,
subject to the terms and conditions set forth therein, Assignee will purchase
substantially all of Assignor’s assets located at the Terminal, including all of
Assignor’s right, title and interest in, under and to the Lease, and assume
certain of Assignor’s liabilities in connection with Assignor’s operation of the
Terminal;


WHEREAS, contemporaneous with the closing of the transactions contemplated by
the Purchase Agreement, the Parties mutually desire (i) that Assignor assign all
of its right, title and interest in, under and to the Lease to Assignee, and
(ii) that Landlord, pursuant to Article 14 of the Lease, consent to the
assignment contemplated hereby, all on the terms and conditions hereinafter set
forth;


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and confessed, the Parties hereby agree as follows:


1.   Effective Date.  For all purposes under this Agreement, the term “Effective
Date” shall mean that date on which the closing of the transactions contemplated
by the Purchase Agreement are consummated or this Agreement is executed by all
parties hereto, whichever occurs last.


2.   Assignment and Assumption.


2.1           As of the Effective Date, Assignor hereby assigns, transfers and
sets over unto Assignee all of Assignor’s right, title and interest in, under
and to the Lease.  Assignor shall deliver possession of the Leased Premises to
Assignee on the Effective Date.


2.2           Assignee hereby accepts the foregoing assignment and hereby agrees
to perform all of the terms and conditions of the Lease to be performed on the
part of Assignor and assumes all liabilities and obligations of Assignor under
the Lease, as amended hereby, arising or accruing on or after the Effective
Date, including without limitation, liability for the payment of rent and for
the due performance of all of the terms, covenants and conditions of the Lessee
pursuant to the Lease, as amended hereby.
 
 
B-1

--------------------------------------------------------------------------------

 

3.   Consent to Assignment and Novation.


 3.1          As of the Effective Date, Landlord hereby consents to the
assignment effected hereby provided the following conditions are met: (i)
Assignor unconditionally agrees to be bound for all costs related to, and will
hold Landlord harmless of any and all damages, costs, and attorney’s fees
arising out of, any environmental claims and pollution in connection with
Assignor’s possession of the Leased Premises and the activities conducted by
Assignor thereon during the period from the date of the inception of the Lease
between Landlord and Assignor until the Effective Date; (ii) Assignee agrees
that effective as of the Effective Date, it will provide to Landlord copies of
insurance certificates to reflect that all insurance requirements set forth in
Article 10 of the Lease are in effect and in force as of the Effective Date and
further agrees that each policy shall insure Landlord as its interest may appear
and that each such policy shall remain in full force and effect and shall not be
cancelled, allowed to lapse or allowed to expire until thirty (30) days after
Landlord has received written notice thereof. Provided the foregoing conditions
have been met as of the Effective Date and agreed to by Assignor and Assignee,
Landlord agrees to recognize Assignee as the Lessee under the Lease and thereby
establish direct privity of contract with Assignee; and hereby grants to
Assignor a novation in respect of all liabilities and obligations under the
Lease arising or accruing on or after the Effective Date, except for those
conditions and requirements expressly set forth herein.
 
3.2           This Agreement by Landlord shall not be construed as consent by
Landlord to any future assignment or subletting.  The Lease may not be assigned,
renewed or extended nor shall the Premises, or any part thereof, be sublet
without the prior written consent of Landlord.
 
4.           Indemnity.  Assignee hereby agrees to indemnify, defend, and hold
harmless Assignor from and against any and all losses, costs, claims, or
expenses (including reasonable attorneys’ fees, court costs and ancillary
expenses) arising out of any obligation or liability of Assignee as the lessee
under the Lease arising or accruing on or after the Effective Date.


5.           Miscellaneous


5.1           Binding Effect.  The terms and provisions of this Agreement shall
be binding upon and shall inure to the benefit of the respective parties hereto
and their successors and assigns.


5.2           Headings.  The section headings used herein are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.


5.3           Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Georgia, without
giving effect to its conflict of laws principles.


5.4   Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.


5.5   Notices.  All notices permitted or required to be sent under this
Agreement shall only be effective if in writing and if sent via one of the
following methods to the addresses specified below:  (i) personal delivery; (ii)
certified mail, return receipt requested; or (iii) nationally recognized
overnight delivery service, such as Federal Express.  Notices may also be sent
via facsimile or electronic mail and shall be deemed effective upon successful
transmission, provided that notice is also sent simultaneously via one of the
other methods set forth above.  Either party may change its notice address or
facsimile number by providing written notice of such change in accordance with
this paragraph.
 
 
B-2

--------------------------------------------------------------------------------

 
 
5.6   Savings Clause.  This Agreement is being executed in connection with, and
is subject to the terms and conditions set forth in, the Purchase Agreement, and
shall not affect the allocation of liabilities as between Assignee and Assignor
as set forth in the Purchase Agreement.
 
GEORGIA PORTS AUTHORITY
BLACKWATER GEORGIA, L.L.C..
    Mailing Address:       P. O. Box 2406  660 LaBauve Drive  Savannah, GA 31402
Westwego, LA 70094 Attn:  Executive Director Attn: Chief Commercial Officer    
Delivery Address:       2 Main Street  660 LaBauve Drive Garden City, GA 31408 
Westwego, LA 70094 Attn: Executive Director  Attn: Chief Commercial Officer 

 
 
 


[Remainder of page intentionally left blank; signature page follows]
 
 
 
B-3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.
 
 

LANDLORD:       GEORGIA PORTS AUTHORITY  Signed, sealed and delivered   In the
presence of:     By:                                       
_________________________________  Steven Green  Witness  Chairman    
_________________________________    Notary Public   My Commission expires:
______     ASSIGNOR:        NUSTAR ENERGY L.P.  Signed, sealed and delivered   
In the presence of:      By: _______________________________ 
_________________________________     Witness  Name:
_____________________________      _________________________________   Title:
______________________________  Notary Public    My Commission expires: ______ 
    ASSIGNEE:        BLACKWATER GEORGIA, L.L.C.   Signed, sealed and delivered  
  In the presence of:       By: _______________________________ 
_________________________________      Witness   Name:
_____________________________      _________________________________    Title:
______________________________  Notary Public     My Commission expires:
______  

 
 
 
B-4

--------------------------------------------------------------------------------

 


EXHIBIT C


FORM OF
ASSIGNMENT AND BILL OF SALE
 
KNOW ALL MEN BY THESE PRESENTS, that, pursuant to that certain Asset Purchase
Agreement dated as of the _____ day of May, 2010 (the “Purchase Agreement”), by
and between NUSTAR TERMINALS OPERATIONS PARTNERSHIP L.P., a Delaware limited
partnership (“Seller”), and BLACKWATER GEORGIA, L.L.C., a Georgia limited
liability company (“Purchaser”), and for and in consideration of the sum of the
Purchase Price paid or payable to Seller by Purchaser, and the assumption by
Purchaser of the Assumed Liabilities, Seller hereby assigns, sells, transfers
and conveys to Purchaser all of Seller’s right, title, and interest in and to
the Assets (other than the Permits, the Lease and the Contracts) as all of such
terms are defined in the Purchase Agreement.
 
TO HAVE AND TO HOLD all of Seller’s right, title, and interest in and to such
Assets unto Purchaser, its successors and assigns forever.
 
Unless otherwise defined herein, all capitalized terms used herein shall have
the same meanings attributed to them as are set forth in the Purchase Agreement.
 
This Bill of Sale is being executed in connection with, and is subject to the
terms and conditions set forth in, the Purchase Agreement and shall neither add
to nor detract from the Purchase Agreement.
 
This Bill of Sale may not be modified, changed or supplemented, nor may any
obligations hereunder be deemed waived, except by written instrument signed by
the party to be charged.
 
This Bill of Sale shall be governed by and construed in accordance with the laws
of the State of Texas, without regard to the conflicts of laws principles
thereof.
 
This Bill of Sale shall bind and inure to the benefit of Seller and Purchaser
and their respective successors and such assigns as may be permitted under the
Purchase Agreement.
 
This Bill of Sale may be executed in a number of multiple identical counterparts
which, when taken together, shall constitute collectively one (1) Bill of Sale,
but in making proof of this Bill of Sale it shall not be necessary to produce or
account for more than one such counterpart executed by the party to be charged.
 
IN WITNESS WHEREOF, the parties have executed this Bill of Sale as of the day
and year first above written.
 
“SELLER”
“PURCHASER”
   
NUSTAR TERMINALS OPERATIONS PARTNERSHIP L.P.,
a Delaware limited partnership
BLACKWATER GEORGIA, L.L.C.    By:  Blackwater Midstream Corp., its Manager    
By:                                              
By:                                                 
Michael H. Hoeltzel, Senior Vice President
Dale Chatagnier, Chief Operating Officer

 
 
 
C-1

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF
ASSIGNMENT AND ASSUMPTION OF PERMITS AND CONTRACTS
 
THIS ASSIGNMENT AND ASSUMPTION OF PERMITS AND CONTRACTS (this "Assignment") is
entered into on this ___________ day of May, 2010, by and between NUSTAR
TERMINALS OPERATIONS PARTNERSHIP L.P., a Delaware limited partnership
(“Seller”), and BLACKWATER GEORGIA, L.L.C., a Georgia limited liability
company(“Purchaser”), pursuant to that certain Asset Purchase Agreement dated
April 1, 2010 (the “Purchase Agreement”), by and between Seller and Purchaser.
 
Unless otherwise defined herein, all capitalized terms used herein shall have
the same meanings attributed to them as are set forth in the Purchase Agreement.
 
Seller, for good and valuable consideration, receipt and sufficiency of which
are hereby acknowledged, hereby grants, bargains, conveys, assigns, transfers
and delivers to Purchaser, and Purchaser accepts in full, all of Seller’s right,
title and interest, legal and equitable, from and after the date hereof, in, to
and under:
 

 
(1) 
The permits listed inAttachment A to this Assignment ("Permits"); and

 

 
(2) 
The Contracts.

 
Purchaser hereby assumes and agrees to perform and discharge each and all of the
obligations and liabilities of Seller under each Contract and each Permit,
arising or accruing on or after the date hereof, in each case in accordance with
and subject to all the terms, covenants and conditions of each such Contract or
Permit, to the same extent and in the same manner as if Purchaser were the
original contracting party or permittee, as appropriate.
 
Notwithstanding the foregoing, if there are prohibitions against, or conditions
to, the conveyance of any Contracts or Permits, without the prior written
consent of third parties either as a result of the provisions thereof or the
requirements of applicable Law, and such written consents have not been obtained
on or prior to the date hereof, then (i) any provision contained in this
Assignment or the Purchase Agreement to the contrary withstanding, the transfer
of title to, or interest in, such Contracts or Permits pursuant to this
Assignment shall not become effective unless and until such consent requirement
is satisfied, waived or no longer applies, and (ii) until such consent
requirement is satisfied, waived or no longer applies, Seller shall (without
infringing on the legal rights of any third party, breaching any such Permit or
Contract, or violating any Law) provide Purchaser with the equivalent benefits
of the Permit or Contract, by subcontract, sublease or otherwise, on the
condition that Purchaser shall cooperate and assist in such efforts and shall
bear all economic burdens and other obligations and liabilities of Seller
regarding such period under the Permit or Contract, notwithstanding the fact
that the same has not been transferred to Purchaser.  When and if such consent
requirement is so satisfied, waived or no longer applies, to the extent
permitted by applicable Law, the assignment of such Contracts or Permits shall
become effective automatically as of the date hereof, without further action on
the part of Seller or Purchaser and without payment of further consideration.
 
 
D-1

--------------------------------------------------------------------------------

 
 
This Assignment is being executed in connection with, and is subject to the
terms and conditions set forth in, the Purchase Agreement and shall neither add
to nor detract from the Purchase Agreement.
 
Nothing contained herein shall (a) be construed to defeat, impair or limit in
any way any rights or remedies of Purchaser as against any third party to
contest or dispute the validity or amount of any such assumed liability or
obligation, or (b) reduce or otherwise affect Purchaser's rights, on the one
hand, or Seller’s rights, on the other hand, to be indemnified by the other
pursuant to and in accordance with the provisions of the Purchase Agreement.
 
This Assignment may not be modified, changed or supplemented, nor may any
obligations hereunder be deemed waived, except by written instrument signed by
the party to be charged.
 
This Assignment shall be governed by and construed in accordance with the laws
of the State of Texas, without regard to the conflicts of laws principles
thereof.
 
This Assignment shall bind and inure to the benefit of Seller and Purchaser and
their respective successors and permitted assigns.
 
This Assignment may be executed in a number of multiple identical counterparts
which, when taken together, shall constitute collectively one (1) Assignment,
but in making proof of this Assignment it shall not be necessary to produce or
account for more than one such counterpart executed by the party to be charged.
 
 
[SIGNATURE PAGE IMMEDIATELY FOLLOWS]
 
 
 
 
D-2

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written.
 

  SELLER:      
NUSTAR TERMINALS OPERATIONS PARTNERSHIP L.P.,
a Delaware limited partnership 
      By:                                                                   
Michael H. Hoeltzel, Senior Vice President           PURCHASER:       BLACKWATER
GEORGIA, L.L.C.              
By:                                                                       Dale
Chatagnier, Chief Operating Officer 

 
 
 
 
 
 
D-3

--------------------------------------------------------------------------------

 
 
 
ATTACHMENT A
to
Assignment and Assumption of Permits and Contracts
 
 
 
 
 
 
 

 
 
D-4

--------------------------------------------------------------------------------

 


EXHIBIT E
 
FORM OF
ASSUMPTION AND RELEASE AGREEMENT
 
ASSIGNMENT AND RELEASE AGREEMENT (the "Agreement") made, executed and delivered
as of May___, 2010, by and among BLACKWATER GEORGIA, L.L.C., a Georgia limited
liability company (the "Purchaser") and NUSTAR TERMINALS OPERATIONS PARTNERSHIP
L.P., a Delaware limited partnership (the "Seller").
 
WHEREAS, pursuant to that certain Asset Purchase Agreement dated as of April 1,
2010 (as amended, supplemented or otherwise modified from time to time, the
"Asset Purchase Agreement"), by and between the Seller and the Purchaser, the
Seller is concurrently herewith selling, assigning, conveying, transferring and
delivering to the Purchaser the Purchased Assets (as defined in the Asset
Purchase Agreement); and
 
WHEREAS, the Asset Purchase Agreement requires that the Seller assign all of its
right, title and interest in the Assumed Liabilities, and that the Purchaser
assume and agree to pay, perform or discharge or cause to be paid, performed or
discharged all of the Assumed Liabilities (as defined in the Asset Purchase
Agreement);
 
NOW THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Seller and the Purchaser agree as follows:
 
1. Definitions.  Capitalized terms which are used in this Agreement but are not
defined in this Agreement shall have the meaning ascribed to such terms in the
Asset Purchase Agreement.
 
2. Assignment and Assumption.  The Seller hereby assigns, transfers and sets
over to the Purchaser, without recourse to and without representation or
warranty except as expressly provided in the Asset Purchase Agreement, all of
the Seller’s right, title and interest in and to, and the Purchaser hereby
assumes and agrees to pay, perform or discharge in accordance with their terms,
to the extent not heretofore paid, performed or discharged, all of the Assumed
Liabilities.
 
3. Construction.  This Agreement is delivered pursuant to and is subject to the
terms of the Asset Purchase Agreement.  Nothing contained in this Agreement
shall in any way supersede, modify, replace, amend, change, rescind, expand,
exceed, enlarge, or in any way affect the provisions, including the warranties,
covenants, agreements, conditions, or in general, any rights, remedies or
obligations of Seller or Purchaser set forth in the Asset Purchase
Agreement.  In the event of any conflict or ambiguity between the terms of the
Asset Purchase Agreement and the terms of this Agreement, the terms of the Asset
Purchase Agreement shall govern and prevail, and any such provision in this
Agreement shall be deemed to be amended to the extent necessary to eliminate any
such conflict, inconsistency, ambiguity or difference.
 
 
E-1

--------------------------------------------------------------------------------

 
 
4. Other Obligations.  Other than as specifically set forth in this Agreement or
in the Asset Purchase Agreement, the Purchaser shall not assume or be obligated
to pay, perform or otherwise discharge any liability or obligation of the
Seller, direct or indirect, known or unknown, absolute or contingent, other than
the Assumed Liabilities and those obligations created pursuant any document or
instrument delivered to the Seller by the Purchaser at the Closing.
 
5. Successors and Assigns.  This Agreement shall be enforceable against and
inure to the benefit of the Purchaser and Seller and their respective successors
and assigns.
 
6. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of Texas, and shall be subject to the dispute
resolution provisions of the Asset Purchase Agreement.
 
7. Further Assurances.  The parties hereto agree to take all such further
actions and execute, acknowledge and deliver all such further documents that are
necessary or useful in carrying out the purposes of this Agreement.  Without
limiting the foregoing, Seller agrees to execute, acknowledge and deliver to
Purchaser all such other additional instruments, notices, and other documents
and to do all such other and further acts and things as may be necessary to more
fully and effectively assign, transfer and set over to the Purchaser the Assumed
Liabilities.
 
8. Counterparts; Facsimile Execution.  This Agreement may be executed in any
number of counterparts, and each counterpart hereof shall be deemed to be an
original instrument, but all such counterparts shall constitute but one
conveyance.  This Agreement may be executed by facsimile signature(s).
 
9. Amendment.  Any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.
 
[Signature page follows.]
 
 
 
 
E-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Agreement has been duly executed and delivered by the duly
authorized officers of the Seller and of the Purchaser as of the date first
above written.
 

SELLER:  
NUSTAR TERMINALS OPERATIONS PARTNERSHIP L.P.,
a Delaware limited partnership 
  By:                                                          Michael H.
Hoeltzel, Senior Vice President     PURCHASER:   BLACKWATER GEORGIA, L.L.C.    
  By:                                                                     Dale
Chatagnier, Chief Operating Officer 

 
 
 
 
 
E-3

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
FORM OF
SUBLEASE
 
SUBLEASE (WIRE/PIPES)
 
This Sublease Agreement, made as of May 31, 2010, between among Seaboard Coast
Line Railroad Company, now CSX Transportation, Inc., a Virginia corporation,
whose mailing address is 500 Water Street, Jacksonville, Florida 32202
(hereinafter “CSXT”), Southern Railway Company, now Norfolk Southern Railway
Company, a Virginia corporation, whose mailing address is 125 Spring Street,
Atlanta, Georgia 30303 (hereinafter “NS”) (CSXT and NS hereinafter jointly
referred to as “Licensor”), and Brunswick Port Authority, now Georgia Ports
Authority, a Georgia corporation, whose address is Administration Building, 2
Main Street, Garden City, Georgia 31408 (hereinafter referred to as “Licensee”),
NuStar Terminals Operations Partnership L.P., a Delaware limited partnership,
whose address is c/o NuStar Energy L.P., 2330 N. Loop 1604 W., San Antonio,
Texas  78248 (hereinafter referred to as “NuStar”) and Blackwater Georgia,
L.L.C., a Georgia limited liability company, whose address is 660 Labauve Drive,
Westwego, Louisiana  70094 (hereinafter referred to as "Subtenant").


WITNESSETH:


WHEREAS, by Agreement between Licensor and Licensee, dated June 12, 1972,
Licensor has licensed to Licensee the use of certain property of Licensor at
Brunswick, Georgia, described in said Agreement (a copy of which is attached to
the Subtenant’s counterpart of this Sublease and made a part hereof) for
placement and maintenance of one (1) wireline and two (2) pipelines; and
 
WHEREAS, one of the covenants of said Agreement specifies that Licensee shall
not assign or sublease said Agreement or suffer or permit any other person or
corporation to use the Premises described in said Agreement (“the Premises”) or
any portion thereof without prior written consent in writing of Licensor; and
 
WHEREAS, Licensee now subleases said Premises, or a portion thereof, to NuStar,
as successor to Support Terminals Operating Partnership L.P. (hereinafter, "ST")
by Sublease agreement between Licensor, Licensee and ST dated September 11,
1997; and
 
WHEREAS, Licensee now desires to sublease said Premises, or a portion thereof,
to Subtenant, and Licensor will consent to such Sublease, but only upon terms as
herein stated;
 
NOW THEREFORE, Licensee, in consideration of the premises and of the sum of One
Dollar ($1.00) paid by Licensee, the receipt of which is hereby acknowledged,
does hereby consent to the subleasing of said premises, or the portion thereof
hereinafter designated, to Subtenant, for the use and purpose below, but subject
to termination at any time on thirty (30) days’ written notice from any one of
the parties to all the others.
 
 
F-1

--------------------------------------------------------------------------------

 
 
1.    Use:


1.1           Subtenant shall use and occupy the Premises, or portion thereof
designated on the attached Exhibit A, solely for the purpose of transmission of
fuel oil and for an electric control cable, as specified in the Agreement
between Licensor and Licensee, dated June 12, 1972, and for no other purpose(s).


1.2           No portion of the Premises shall be used for deposit of scrap,
junk, refuse, debris, garbage, sewage or waste of any kind, or for any other
unsanitary or unhealthy purposes of any kind of nature, or any other use
contrary to any laws or regulations.


1.3           No portion of the Premises may be used for the transportation,
treatment, storage or disposal of hazardous materials, hazardous substances or
hazardous waste, as classified under RCRA (Title 42 U.S. Code, Sections 6901, et
al.), CERCLA (Title 42 U.S. Code, Sections 9601-9657, et al.) or SARA (Title 42
U.S. Code, Sections 06-1 (35) et al.), or for any other use or purpose requiring
a federal or state environmental permit.


2.    Lease Term Assumption:


2.1           Subtenant assumes, and covenants and agrees to comply with all
terms, conditions and agreements of said Agreement, as if an original party
thereto, and shall be bound directly to Licensor thereon, as well as to Licensee
under this Sublease Agreement.
 
2.2           Licensee covenants and agrees that Licensee shall remain bound to
Licensor for all of the obligations of Licensee in the said Agreement.
 
2.3           Insofar as the use of said Premises by Subtenant, and liability
(as between Licensor and Subtenant only) for personal injury (or death) and
damage to (or destruction of) property thereon, Subtenant assumes and agrees to
be bound by all of the provisions of said Agreement as if said Subtenant were
the Licensee named therein.
 
2.4           Nothing herein shall release Licensee of or from any obligations
of said Agreement, unless and until the same is terminated as therein provided.
 
2.5           The parties hereto agree that this Sublease Agreement, upon
execution, will terminate and supersede only the Sublease Agreement dated
September 11, 1997, among CSXT, NS, Licensee and NuStar (successor in interest
to ST).
 
 
 
F-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Sublease Agreement in
triplicate, each copy of which shall constitute an original, the day and year
first above written.
 

Witness for Licensor:  CSX TRANSPORTATION, INC. 
_______________________________________ 
By: ______________________________________________       Print/Type Name:
________________________________       Print/Type Title:
_________________________________

 
 

Witness for Licensor:  NORFOLK SOUTHERN RAILWAY COMPANY
_______________________________________ 
By: ______________________________________________       Print/Type Name:
________________________________       Print/Type Title:
_________________________________

 
 

Witness for Licensee:  GEORGIA PORTS AUTHORITY
_______________________________________ 
By: ______________________________________________       Print/Type Name:
________________________________       Print/Type Title:
_________________________________

 
 

Witness for NuStar:  NUSTAR TERMINALS OPERATIONS PARTNERSHIP L.P.  
By: ______________________________________________       Print/Type Name:
________________________________       Print/Type Title:
_________________________________

 
 

Witness for Subtenant: BLACKWATER GEORGIA, L.L.C.  
By: ______________________________________________       Print/Type Name:
________________________________       Print/Type Title:
_________________________________

 
 
F-3

--------------------------------------------------------------------------------

 
                                                                
EXHIBIT G
 
FORM OF
GUARANTY
 
The undersigned, BLACKWATER MIDSTREAM CORP. a Nevada corporation ("Guarantor"),
hereby executes this Guaranty (“Guaranty”) effective as of March __, 2010 solely
for the purpose of evidencing Guarantor’s agreement to unconditionally and
irrevocably guarantee the prompt payment and performance of any and all
obligations (collectively, the “Guaranteed Obligations”) of BLACKWATER GEORGIA,
L.L.C., a Georgia limited liability company and an affiliate of Guarantor
(“Purchaser”) arising under that certain Asset Purchase Agreement (“Purchase
Agreement”), dated _____________, 2010, by and between NUSTAR TERMINALS
OPERATIONS PARTNERSHIP L.P., a Delaware limited partnership, and Purchaser,
including without limitation, Purchaser’s indemnification obligations under
Article IX of the Purchase Agreement.


SECTION 1. Construction of Guaranty.  (a)Guarantor guarantees that the
Guaranteed Obligations shall be paid or performed, as the case may be, strictly
in accordance with the terms of this Guaranty.  The obligations of the Guarantor
under this Guaranty are independent of the Guaranteed Obligations and a separate
action or actions may be brought and prosecuted against the Guarantor to enforce
this Guaranty in respect of the payment and performance of the Guaranteed
Obligations.  This Guaranty is a guarantee of payment, not collection, and the
liability of the Guarantor under this Guaranty shall be unconditional and
absolute, irrespective of, and the Guarantor hereby irrevocably waives any
defenses it may now or hereafter have in any way relating to, any or all of the
following:
 
(i) any lack of validity or enforceability of any of the Guaranteed Obligations;
 
(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other amendment or waiver of
or any consent to departure from this Guaranty, including, without limitation,
any increase in any obligation of the Purchaser hereunder; and
 
(iii) any bankruptcy, insolvency, reorganization or other proceeding or
arrangement affecting Purchaser, or any reorganization, recapitalization or
change in control of, any sale of assets or merger by, any dissolution or
winding up of, or any other transaction, event or circumstance affecting,
Purchaser, Guarantor or any affiliate of either.
 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of the Guaranteed Obligations is rescinded or
must otherwise be returned by Seller or any other person upon the insolvency,
bankruptcy or reorganization of Purchaser or any other person or otherwise, all
as though such payment had not been made.
 
 
 
G-1

--------------------------------------------------------------------------------

 
 
(b)  The Guarantor hereby waives (i) promptness, diligence, notice of acceptance
and any other notice with respect to the Guaranteed Obligations and this
Guaranty, (ii) presentment, protest and notice of protest or dishonor of any
evidences of indebtedness or other obligations guaranteed hereunder, (iii) any
statute of limitations affecting Guarantor’s liability under this Guaranty or
the enforcement of this Guaranty, and (iv) all principles or provisions of law,
statutory or otherwise, that are or might be in conflict with the terms of this
Guaranty.
 
(c)  The Guarantor also hereby waives any claim, right or remedy which Guarantor
may now have or hereafter acquire against Seller that arises hereunder,
including, without limitation, any claim, remedy or right of subrogation,
reimbursement, exoneration, contribution, indemnification, or participation in
any claim, right or remedy of Seller against Purchaser or against any security
which Seller now has or hereafter acquires, whether or not such claim, right or
remedy arises in equity, under contract, by statute, under common law or
otherwise, unless and until all of the Guaranteed Obligations and all other
amounts payable and other obligations guaranteed under this Guaranty shall have
been fully and irrevocably paid to Seller.
 
(d)  Guarantor hereby subordinates any obligation of Purchaser to Guarantor or
any affiliate of Guarantor (the “Subordinated Obligations”) to the prior, full
and irrevocable payment and performance of all Guaranteed Obligations to Seller,
and any amount paid, received or recovered by Guarantor or any affiliate of
Guarantor with respect to or on account of the Subordinated Obligations shall be
held in trust for Seller and paid over to Seller upon demand to be held as
collateral for, or for application to the payment of, the Guaranteed
Obligations.
 
SECTION 2. Guarantor Acknowledgement.  Guarantor hereby acknowledges (i)
Guarantor is entering into this Guaranty as a material inducement for Seller to
enter into the transactions contemplated by the Purchase Agreement, and that but
for this Guaranty, Seller would not enter into such transactions; and (ii)
because Guarantor is an affiliate of Purchaser, Guarantor will realize material
benefits from the consummation of the transactions contemplated by the Purchase
Agreement.
 
SECTION 3. Continuing Guarantee.  This Guaranty is a continuing guaranty and
shall (i) remain in full force and effect until Purchaser shall have performed
in full the Guaranteed Obligations, (ii) be binding upon the Guarantor and its
successors and assigns and (iii) inure to the benefit of and be enforceable by
Seller and its successors and assigns.
 
SECTION 4. No Waiver; Remedies.  No failure on the part of Seller to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
 
SECTION 5. Expenses.  Guarantor agrees that it will upon demand pay to Seller
the amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, that Seller may incur as
a result of the failure by the Guarantor to perform or observe any of the
provisions hereof.
 
 
G-2

--------------------------------------------------------------------------------

 
 
SECTION 6. Severability.  If any term or other provision of this Guaranty is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Guaranty shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by the Purchase Agreement is not affected in any
manner materially adverse to any party.  Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Guaranty so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions be consummated as originally
contemplated to the fullest extent possible.
 
SECTION 7. Entire Agreement; Assignment.  This Guaranty constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof.  This
Guaranty shall not be assigned by operation of law or otherwise, except that
Seller may assign all or any of its rights hereunder to any affiliate or
affiliates of Seller.
 
SECTION 8. Parties in Interest.  This Guaranty shall inure to the benefit of
Seller and its successors in interest and assigns, and nothing in this Guaranty,
express or implied, is intended to or shall confer upon any other person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Guaranty.
 
SECTION 9. Governing Law.  This Guaranty shall be governed by, and construed in
accordance with, the laws of the State of Texas applicable to contracts executed
in and to be performed therein, irrespective of its principles of conflicts of
laws.  Any claims arising from or related to this Guaranty (whether in contract,
tort or otherwise) shall be governed by the laws of the State of Texas.
 
SECTION 10. Headings.  The descriptive headings contained in this Guaranty are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Guaranty.
 
SECTION 11. Notices.  All notices or other communications required hereunder
shall be in writing, shall be addressed as specified below and shall be deemed
to have been given:  (a) at the time of delivery when delivered personally;
(b) upon receipt when sent by Federal Express, or similar recognized overnight
service; or (c) upon completion of successful transmission (with electronic
confirmation of receipt) when sent by facsimile (unless transmission is
completed outside recipient’s normal working hours, in which case such notice
shall be deemed given at the start of recipient’s next business day),
immediately followed by U.S. posting, postage prepaid.
 
 
 
 
 
G-3

--------------------------------------------------------------------------------

 
 
Seller:
 
NUSTAR TERMINALS OPERATIONS PARTNERSHIP L.P.
c/o NuStar Energy L.P.
2330 Loop 1604 W.
San Antonio, Texas  78248
Attn: Tommy Stuchell, Vice President
Phone:  (210) 918-4369
Fax:       (210) 918-3521
Guarantor:
 
BLACKWATER MIDSTREAM CORP.
660 Labauve Drive
Westwego, LA  70094
Attn:  Dale Chatagnier, Chief Operating Officer
Phone: (504) 340-3000
Fax:      (504) 340-9406
 
Purchaser:
 
BLACKWATER GEORGIA, L.L.C.
660 Labauve Drive
Westwego, LA  70094
Attn:  Frank Marrocco, Chief Commercial Officer
Phone: (504) 340-3000
Fax:      (504) 340-9406
 

 
Any party may change its address or facsimile number by providing written notice
to the other party in accordance with the foregoing.
 
This Guaranty is executed by Guarantor’s duly authorized representative as of
the date first written above.
 
 

 
GUARANTOR:
      BLACKWATER MIDSTREAM CORP.          
By:                                                                         Dale
Chatagnier, Chief Operating Officer 

 
 
 
 
 
G-4

--------------------------------------------------------------------------------

 


Schedule 1.1.1
Contracts List


1)  
Real Property and Barge Agreement (as amended), dated 9/5/1972, Grantor:
Brunswick Port Authority, Grantee: Eastern Seaboard Petroleum Co.



2)  
Lanier Dock License Agreement, dated 9/5/1972, Grantor: City of Brunswick
Georgia; Glynn County; Brunswick Port Authority, Grantee: Eastern Seaboard
Petroleum Co.



3)  
Easement for Pipeline Agreement, dated 9/5/1972, Grantor: City of Brunswick
Georgia; Glynn County; Brunswick Port Authority, Grantee: Eastern Seaboard
Petroleum Co.



4)  
Sublease (Wires/Pipes), dated 9/11/1997, Grantor: CSX Transportation, Inc.,
Grantee: Georgia Ports Authority, Licensee Support Terminal Services, Inc.,
Subtenant.



5)  
Oil Transfer Agreement, dated 9/5/1972, Grantor: Brunswick Port Authority,
Grantee: Eastern Seaboard Petroleum Co.



6)  
Rate Agreement, dated 10/23/2002, Grantor: Georgia Ports Authority, Grantee:
Support Terminals Operating Partnership, L.P.

 
 
 

 
 
 

--------------------------------------------------------------------------------

 


Schedule 1.1.5
Permits


Storm Water Permit:
State of Georgia
Department of Natural Resources
Environmental Protection Division
General Permit No. GAR000000
Dated June 16, 2006
Effective August 1, 2006, expires July 31, 2011
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


Schedule 1.2.6
Excluded Personal Property


None
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.2
Allocation of Purchase Price for Tax Purposes


Purchaser will provide Seller with an allocation of Purchase Price within 30
days after Closing and the parties will file IRS Form 8594 consistently with
such allocation.
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.5
Third Party Consents


1.
Real Property and Barge Dock Agreement between Brunswick Port Authority and
Eastern Seaboard Petroleum Co., dated as of September 5, 1972.  Assignability
restrictions require written permission.  Real property, improvements,
construction of a barge dock south of Lanier Dock; 8/14/1984 - Assignment from
Eastern Seaboard Petroleum to Steuart Petroleum Company; 9/19/1995 - Assignment
from Steuart Petroleum Company to Support Terminals Operating Partnership, L.P.;
By name change effective March 31, 2009, now NuStar Terminals Operations
Partnership L.P.



2.
Lanier Dock License Agreement between City of Brunswick, Georgia; Glynn County;
Brunswick Port Authority and Eastern Seaboard Petroleum Co., dated September 5,
1972.  Assignability restrictions require written permission.  Right to install,
maintain, and operate upon Lanier Dock such pipelines, equipment, pumps and
appurtenances as may be required for transfer of petroleum products; 8/14/1984 -
Assignment from Eastern Seaboard Petroleum to Steuart Petroleum Company;
12/19/1995 - Assignment from Steuart Petroleum Company to Support Terminals
Operating Partnership, L.P.; By name change effective March 31, 2008, now NuStar
Terminals Operations Partnership L.P.



3.
Pipeline Agreement between City of Brunswick, Georgia; Glynn County; Brunswick
Port Authority and Eastern Seaboard Petroleum Co., dated September 5,
1972.  Assignability restrictions require written consent.  Easement for
pipeline between the southerly boundary of the RR to Lanier Dock; 8/14/1984 -
Assignment from Eastern Seaboard Petroleum to Steuart Petroleum Company;
12/19/1995 - Assignment from Steuart Petroleum Company to Support Terminals
Operating Partnership, L.P; By name change effective March 31, 2008, now NuStar
Terminals Operations Partnership L.P.



4.
Sublease Agreement (Wires/Pipes) between CSX Transportation, Inc. and Georgia
Ports Authority, Licensee Support Terminal Services, Inc., Subtenant dated
September 11, 1997.  Assignability restrictions require consent.  Shall use
premises solely for transmission of fuel oil and an electric control cable; by
name change effective March 31, 2009, now NuStar Terminals Operations
Partnership L.P.



5.
Oil Transfer Agreement between Brunswick Port Authority and Eastern Seaboard
Petroleum Co., dated September 5, 1972.  Assignability restrictions require
written consent.  Wharfage charge of $.01 per 42-gallon barrel with annual
minimum payment equal to unloading 1,000,000 barrels of petroleum products for
first 5 years; rate to change annually thereafter; $20.00 per day charge, or any
fractional part thereof, for barged docked at barge terminal; 8/14/1984 -
Assignment from Eastern Seaboard Petroleum to Steuart Petroleum Company;
12/19/1995 - Assignment from Steuart Petroleum Company to Support Terminals
Operating Partnership, L.P.; By name change effective March 31, 2008, now NuStar
Terminals Operations Partnership L.P.

 
 
 
 

--------------------------------------------------------------------------------

 

Schedule 6.6
Litigation


None
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.9
Seller's Employees




Joe Clinch, Sr., Terminal Manager


Ronnie J. Leggett, Operator I
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.10
ERISA


None
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 